Resumption of the session
I declare resumed the session of the European Parliament adjourned on 3 December 1998.
Approval of the Minutes
The Minutes of the last sitting have been distributed.
Are there any comments?
Mr President, I want to speak on pages 6 and 7 of the Minutes. As you have acknowledged yourself, a qualified majority was needed to adopt the Statute, an absolute majority of Members of Parliament. So I imagine it was a mistake that Recital g), which received 270 votes, was declared adopted, and likewise Amendment No 84 to the Annex, with 264 votes, Article 1(1) of the Annex, with 251 votes for the first part and 212 for the second, Article 2 of the Annex, with 279 votes for the first part and 288 for the second, Article 8(1) of the Annex, with 311 votes, and, finally, Article 5 of the Annex, with 297 votes. These provisions appear in the Draft Statute which was adopted. I believe they should not have been declared adopted and I do not think we can approve Minutes containing such a manifest error, especially as important provisions are contained in the text in question.
Mr Fabre-Aubrespy, you will remember that you raised this question when the text came to be approved in the form in which its various parts had been adopted. It is when the vote is taken that the majority has to be established, and the majority was established at that point and easily obtained. I also told you that I would refer the matter to the Committee on the Rules of Procedure. You wrote me a letter which I shall forward to the Rules Committee in order to have a definitive interpretation. For the moment, these parts of the text are deemed to have been adopted in accordance with my interpretation of the vote at the time, right or wrong. They therefore stand adopted. The text has been forwarded to the Council, which moreover has just taken note of it at the European Council meeting in Vienna. However, your written protest will be forwarded to the Rules Committee without delay, so that it can consider this interpretation.
Mr President, I asked you last time to consider improving the bicycle facilities in this building, such as by allocating one car-parking space in the covered car park for bicycles. I have not had any reply from you, although the President at the time assured me she would look into the matter. I would therefore ask you again, as I did last time, to ensure that improvements are made so that cyclists do not always have to take second place to car-drivers. Set one car-parking space aside so that cyclists have more room to store their bicycles out of the rain.
Thank you, Mr Eisma.
I shall investigate what exactly happened and why no reply has been forthcoming. Rest assured that you will receive a reply in due course.
Mr President, I have just found out that Mr Zaldivar, the President of the Chilean Senate, who supported General Pinochet's coup d'état, is coming to the European Parliament tomorrow in support of Pinochet. May I ask in what context and on what grounds this visit is taking place?
You are misinformed, Mr Duhamel. The President of the Senate, Mr Zaldívar, was exiled for many years precisely because he did not support the coup d'état by General Pinochet. He is coming here to visit me, like any other Speaker of a parliament. I do not know the reason for his visit. That is not something that I ask other Speakers. I have Parliament's resolution. It was easy to reply to him, because Parliament has already adopted resolutions on the subject.
Mr President, I have a point of order based on Rules 2, 5 and 119 of the Rules of Procedure. Messrs Falconer, Balfe and other like-minded Members will be pleased to hear that I have taken legal advice and that I intend to apply to the Court of First Instance to have the Bureau's decision of 15 and 16 December 1997 annulled, in accordance with the Beate Weber procedure. Once the Quaestors have taken a formal decision, a two-month period begins in which this application must be made. I shall spare you the arguments - one legal and one fiscal - but if I give this document to your Secretary-General, Mr President, I should be grateful if, as the experienced and authoritative lawyer that I know you are, you would consider whether the decision taken at the time to impose penalties for a refusal to participate in roll-call votes should not be reviewed in the light of the new Members' Statute.
I would be most grateful if you could forward me a copy of the legal advice, Mr Janssen van Raay. I shall then, of course, pass it to the Bureau. This is not a matter of my personal preference, even though it might seem so at times. It is a Bureau decision, and in due course, the Bureau will decide whether the issue should or should not be reviewed.
Mr President, I am very concerned about Members' safety and there is something I would like to warn you about. One Friday in Brussels, I had a group of visitors on the fifth floor of the LEO building, and at a certain point several people said that they could smell burning. It took 20 minutes of telephoning around the various services before any alarm was sounded. If there really was a fire in the building, this would be far too long. Would you ask the security services in Brussels to carry out tests to see whether Members would be in danger in that sort of situation? There was not a fire on that particular occasion, but we were not to know that.
Thank you very much, Mrs van Putten. Your comments have been noted and will be pursued with the security services. To date, what seems to happen is that nobody can do anything for 20 minutes because the lifts stop working during an alarm. However, the occasion you have referred to is different and we shall investigate exactly what happened. You will be informed of the result of the investigation.
(The Minutes were approved)
Agenda
The next item is the order of business.
The final version of the draft agenda as drawn up by the Conference of Presidents pursuant to Rule 95 of the Rules of Procedure has been distributed, to which the following amendments have been proposed:
Monday: no change
Tuesday:
Mr President, I would like to ask for a small change to Tuesday's agenda. The reports from the Committee on Economic and Monetary Affairs and Industrial Policy are on the agenda, including my own report. However, a report on fisheries is slotted in between one of the Economic Committee reports and my own, which is then followed by another report on fisheries. In terms of time management for both Members and Commissioners, this does not make much sense. As this concerns the second reading, I would like my report to be taken before the Souchet report. It will take five minutes. That is a better solution, because our fisheries colleagues will not have to wait. So I would ask you to make this small change, which would also be appreciated by Commissioner de Silguy.
I would gladly do that, Mrs Lulling, but you know that amendments to the agenda must be proposed by a political group or 29 Members one hour before the opening of the sitting. Unless I am mistaken, I have not received such a request. But I see that Mrs Oomen-Ruijten is asking for the floor.
Mr President, this is something we overlooked, for which I sincerely apologise. I think Mrs Lulling's request is entirely reasonable. Her report would take perhaps ten minutes to discuss, and I think it is important to bring it forward. I gather from the expressions of colleagues on the other side of the Chamber, particularly Mrs Green, that they would not object to this. Things as they stand are organised very illogically.
If there are no objections, I shall put the request by Mrs Lulling to the vote.
(Parliament approved the request)
Mr President, I am not asking for a change to Tuesday's agenda but, on behalf of our group and pursuant to Rule 129, I call for the Elles report on discharge for 1996 to be referred back to committee. The Committee on Budgetary Control considered the report the other day and the essential paragraph, which grants discharge, was passed by 14 votes to 13, when there had already been a vote on this issue.
The report as it stands contains glaring contradictions. Recitals g), I) and j) would normally imply refusal of discharge. The same applies to Article 5, for example, and to several others in the decision. The final article, granting discharge, contradicts the rest of the resolution, and it will not be possible to remove this contradiction because we have just learned that the Committee on the Rules of Procedure, the Verification of Credentials and Immunities is going to propose that Parliament reject the amendments to the discharge decision.
If the members of the Committee on Budgetary Control, especially the rapporteur, had known that the Committee on the Rules of Procedure was taking this position, I doubt if the proposal put to the Committee on Budgetary Control would have been worded in the same way. The proposal actually left the Committee on Budgetary Control free to decide whether to grant or refuse discharge. So in view both of the internal contradiction in the report and the Rules Committee's new position, I am asking, under Rule 129, for the Elles report to be referred back to the Committee on Budgetary Control.
Is there a speaker in favour of the request?
Mr President, I must admit that events in the last few days have been totally unpredictable so far as the 1996 discharge report is concerned. I would have thought that the 1996 budget would have been rather more important than the 1996 discharge but history has told us otherwise.
What we have heard this afternoon from Mr Fabre-Aubrespy is correct. We now have a report which is extremely tough on the whole question of management of the 1996 discharge and yet a very narrow majority, achieved by our Socialist Labour colleagues when one of us happened to leave, means that we are now facing acceptance rather than rejection or refusal to grant.
In the light of the fact that we also have an unprecedented ruling that we now have to apply the Rules of Procedure in our vote rather than the Treaty, I suggest that we refer this report back to committee and bring it to our next part-session.
Does anyone wish to speak against?
Mr President, I should like to oppose Mr Fabre-Aubrespy's motion. Once again he has demonstrated that he is a bad loser. I have never known a 14/13 vote to be an unacceptable majority.
When he says we had new information, we have had no new information at all from the Committee on the Rules of Procedure, the Verification of Credentials and Immunities. All we have had is a reaffirmation of the existing Rules.
In committee we had a very thorough debate. As Mr Elles rightly says, we make some very tough criticisms. But we have often made tough criticisms of the Commission without refusing them discharge. At one stage we asked for a deferment of discharge but since then we have had an improvement in the Commission's position. I have to say that it still has some way to go, but there are sufficient grounds for progress, in the view of the majority of the committee, for us still to go ahead and grant discharge.
I hope that now we will reject Mr Fabre-Aubrespy's motion, having had this fully debated in the committee. I see that the chairman has asked for the floor but the chairman is a very partial person in this question, having herself tabled an amendment to reject.
The chairman is entitled to express an opinion under Rule 126.
Mr President, a while ago, I requested that you have the degree of incompatibility between the Treaty, particularly Article 206, and Annex V to the Rules of Procedure looked into, as well as those areas that are vague. I have just been in the Committee on the Rules of Procedure, the Verification of Credentials and Immunities, which you had asked to decide on the discrepancy that I have raised. No clear opinion, if I may express it thus, was stated on the matter. You will receive a letter from the Committee on the Rules of Procedure explaining its viewpoint.
However, I should also like to say that as I have understood it, the Treaty ought nevertheless to take precedence. The matter has not been settled yet. It will be explained to you how far these matters are or are not compatible. I do not want to talk about discharge or refusal of discharge at the present time, even though Lord Tomlinson dwelled on this matter. I only want to say that as a Member of the European Parliament, I am of course free to decide how I do or do not vote.
I put the request for the Elles report to be referred back to committee to the vote.
(Parliament rejected the request)
Mr President, I should like to tell Mr Colom i Naval that I do indeed know how to lose. But that is not by any means my problem at the moment, because we will certainly know one way or the other on Thursday. My question to the President is about when the members of the Committee on Budgetary Control will have the opportunity to reflect upon the findings of the Committee on the Rules of Procedure, the Verification of Credentials and Immunities. A certain insecurity did of course prevail when we pronounced our opinion. That is why I would ask you to make some suggestion as to procedure, because in my view we simply cannot accept the opinion of the Committee on the Rules of Procedure on the subject without an exchange of views. That is why I would ask you when there is going to be a discussion on procedure.
Mrs Müller, the Committee on the Rules of Procedure will put forward an interpretation, which is what the Committee on Budgetary Control requested. This interpretation will be put to the vote in the House without a debate. I hope that it will be possible to vote tomorrow, at the end of the morning sitting. The interpretation will naturally be read out to the House. This is the system laid down in the Rules of Procedure: the interpretation is to be read out and it will then either be adopted or rejected.
Mr President, I do not think it is right that we should have to vote on the basis of information provided by certain Members about a decision apparently taken by the Committee on the Rules of Procedure. None of us has any documentation and we are being asked to take a decision. I would ask that in future we should be provided with the documents or reports we need before we are asked to decide on anything.
Mr Martens, we did not vote on the decision by the Committee on the Rules of Procedure, but on a request for referral back to committee, which is something quite different.
The Rules Committee will give its interpretation, which will be announced to the House. Rule 162(4) reads as follows: 'Should a political group or at least twenty-nine Members contest the committee's interpretation, the matter shall be put to the vote in Parliament. Adoption of the text shall be by simple majority provided that at least one third of Parliament's Members are present. In the event of rejection, the matter shall be referred back to the committee.' This means that as soon as we have the interpretation by the Committee on the Rules of Procedure - which I do not yet know myself - it will be read out to the House.
Everyone will have the text sufficiently far in advance to be able to exercise the right provided for in Rule 162(4). By contesting the interpretation, therefore, a group can ask for it to be rejected. Parliament will vote and take its decision after everyone has had time to read the interpretation and decided whether or not to contest it.
Mr President, last Thursday afternoon the Conference of Presidents was told that it would be informed of the results of the discussion in the Committee on the Rules of Procedure on Wednesday afternoon, to prevent us from having to have an endless procedural debate here. I would like to ask you how these two things can now be reconciled. First of all, I would not like us to arrive here at 9 a.m. tomorrow morning to find a document that the groups have not had a chance to read, study and compare with statements by other groups, because the problem at issue here is an extremely serious one. Secondly, I think we must be logical in the order in which agreements are reached here in the House. If the matter is to be examined in the Conference of Presidents, then we cannot have a vote on it here in the plenary before that.
Mrs Aelvoet, the Conference of Presidents is not competent to interpret the Rules of Procedure. There is a system, laid down by the Rules themselves, which I have just read out. As soon as I have the interpretation, it will be announced to the House and I will ensure that the text is sent immediately to all the groups. Whether the announcement is made this evening or at 9 a.m. tomorrow, you will have at least three hours before the vote in which to decide whether to contest this interpretation. Those are the terms of Rule 162(4)
Your group, or 29 Members, can contest the interpretation and Parliament will take its decision at the end of the morning. The Conference of Presidents is not competent in this area. I am sorry, but no agreement can override the Rules of Procedure. The Rules must be respected, and that is how we shall proceed.
Mr President, before you close the item I initiated by asking for referral back to committee, I would like you to clarify something you said. I think the conclusion you have drawn from the rejection of my request for referral went too far. Rule 129(2) does indeed state that a request for referral back to committee may be made only once, but that is during each of the three procedural stages. These are: agenda-setting, which we are now doing; the opening of the debate, which will be tomorrow morning; and the final vote, which I think will be on Wednesday morning. So the rejection of my motion by no means rules out other requests for referral back to committee. We simply cannot do so again now, while we are setting the agenda, and we will only be able to do so once during each of the other two stages.
That is correct. You are quite right.
Mr President, I would simply like to ask you to move to the next item on the agenda. I think we have spent enough time on this point and everything has been decided. Thank you.
I think that everything is settled, but it is no bad thing for Members to be able to express their views on such an important issue.
Mr President, I just wanted to draw attention to the improper nature of this procedure. An issue that should have been settled before the meeting of the Committee on Budgetary Control is in fact being dealt with two or three days before the vote, putting us in this kind of situation. That type of thing should not happen in this House. If neither the Treaty nor the Rules of Procedure are clear about how we are to proceed, then it is your duty to resolve the matter in good time, before the Committee on Budgetary Control meets and not after. Then we would not have a situation like this.
I agree entirely with you, Mrs Pack. For that to be the case, however, the relevant committee should consider the matter earlier. The Committee on the Rules of Procedure met as soon as it could. I apologise for this.
Wednesday: no change
Thursday:
The Group of the Party of European Socialists is proposing that Mrs Palacio Vallelersundi's report on the quality of the drafting of legislative texts and Mr Cot's report on 'Better lawmaking 1997' should be taken as a joint debate.
Mr Cot has the floor to explain the purpose of this request.
Mr President, I will be brief because this is a very simple matter. The two reports are very closely linked because one deals with the procedure and the other with the substance, so it would be absurd to have two separate debates on two reports given that the connection between them is so obvious.
Mr President, I support what Mr Cot has said. It makes sense for both reports to be debated jointly, as they deal with the quality of text and the quality of ideas. Form and content are always closely connected.
We shall now proceed to the vote.
(Parliament approved the request)
Friday: no change
(The order of business was adopted thus amended)
Supplementary and Amending Budget 1/98
The next item is the report (A4-0497/98) by Mr Tillich and Lord Tomlinson, on behalf of the Committee on Budgets, on the draft supplementary and amending budget of the European Communities 1/98 for the 1998 financial year - Sections I and III (C4-0677/98).
I give the floor to Mr Tillich as rapporteur.
Mr President, at the end of April 1998, the Commission submitted the draft supplementary and amending budget for 1998. The Council and the European Parliament agreed during the 1998 budgetary procedure that if the Commission discovered that the payment appropriations were not sufficient for the 1998 financial year, then we - both Council and Parliament - would give favourable consideration to a supplementary budget for 1998. The Commission fulfilled its duty and submitted the supplementary budget. This draft plans to increase payment appropriations in the third and fourth categories by ECU 200 million, including ECU 100 m for PHARE. There is a further ECU 100 m for the European Social Fund, ECU 150 m for Section I, the European Parliament, and the ECU 400 m that you mentioned a moment ago for emergency food aid to Russia.
In various trilogues and in both conciliations with the Council, Parliament and Council agreed that this report on the supplementary and amending budget would be taken as a package together with the Notenboom Procedure and the budget for 1999. I would like to assure colleagues that in its proposals the Council was most accommodating towards the European Parliament. Parliament is supporting the allocation of ECU 400 m for emergency food aid to Russia as the Council wanted, but on condition that distribution is guaranteed, action is taken to prevent fraud and the food reaches the needy. On 8 December, during the conciliation, there was a common vote on this between the three institutions in order to reach agreement on the remarks for the budget line, and today the Commission delivered the latest proposal as an annex to the supplementary and amending budget.
I should like to point out to the House that it is important for us to vote today because the deadline is tomorrow. If today at first reading we do not agree this supplementary and amending budget that the Council has already adopted, it will be dropped. Then we would not have a supplementary and amending budget for 1998 and consequently it would not be possible for us to ensure the financing of our buildings in time.
As regards the amendments that have been introduced by colleagues, I would like to add firstly that these are covered by the remarks on the budget line, and secondly that we shall have a debate on the regulation tomorrow which should, I am sure, cover what colleagues have asked for.
Mr President, part of the supplementary and amending budget is ECU 150m for Section I of the budget. That relates to Parliament and this money is allocated for Parliament's buildings. If we debate that in two and a half minutes, it means that Parliament is gaining ECU 60m a minute during this debate for capital purchases towards our buildings.
The resolution adopted by the Committee on Budgets is explicit that the Council has included this sum of ECU 150m for the buildings of Parliament so that we will be able to continue the policy of purchasing its buildings where the conditions are appropriate. The purchase of buildings for Parliament will lead to significant savings for European taxpayers.
All Members of Parliament will realise that in Brussels in particular, but subsequently for the IPE IV building in Strasbourg, we have been using the annual ramassage to make capital injections for our buildings. This policy has been so successful that perhaps Members of Parliament do not know that we already own what was known as the D1 and the D2 parts of our Brussels building and a substantial part of D3. With this supplementary and amending budget, we will be closer towards becoming the owners of the D3 building and therefore the whole of the Leopold complex. If we continue with the process of ramassage , we will be able to do the same not only here in Strasbourg with the IPE IV building but also for some of Parliament's buildings in Luxembourg. That is all part of the ambition, as well as making sure that the Belliard I and II buildings are purchased and made available for the Committee of the Regions and the Economic and Social Committee.
This supplementary and amending budget takes us another large step along the road to being able to own our buildings, to save money for the future. I commend it to the House.
We shall now proceed to the vote.
(Parliament adopted the resolution and the President declared supplementary and amending budget 1/98 adopted)
Interpretation of the Rules of Procedure
I should like to inform the House that I have just received a letter from the chairman of the Committee on the Rules of Procedure, containing the interpretation to which I referred during our debate on the order of business. The interpretation reads as follows:
'The Committee on the Rules of Procedure considered that the provisions of Annex V were not at variance with the general provisions of the Rules concerning the tabling of amendments, which could be accepted under Rule 125. Amendments proposing the opposite to the proposal of the committee responsible, on the other hand, were inadmissible.'
Also, in two separate votes, the committee decided firstly that the provisions of Annex V remained applicable; secondly, it decided to re-examine all the provisions on the matter, pursuant to Rule 162(2).
This text will be forwarded immediately to the political groups, to the rapporteur, and to the chairman of the Committee on Budgetary Control. The interpretation will appear in today's Minutes. Any objections must therefore be put forward at the beginning of tomorrow's sitting. Should any objections be received, the matter will be put to the vote at noon tomorrow. This will all be made clear in a note addressed to the recipients of the letter.
Fifth RTD framework programme (1998-2002)
The next item is the report (A4-0493/98) by Mrs Quisthoudt-Rowohl, on behalf of Parliament's delegation to the Conciliation Committee, on the joint text approved by the Conciliation Committee for a European Parliament and Council Decision concerning the fifth framework programme of the European Community for research, technological development and demonstration activities (1998-2002) (C4-0646/98-97/0119(COD)).
Mr President, ladies and gentlemen, it took four conciliation meetings for us to obtain this conclusion and this conciliation result, which I think is a record. Now the question that naturally arises is whether the result actually justifies all the effort. As rapporteur, I believe I can say that yes, this is a good result from the point of view of Parliament. From the beginning, we could see that the Council had adopted the main points of the structure and content of the framework programme, some of which had been adopted by us with an overwhelming majority, leaving only details to be modified. That was not the difficult part of the procedure as a whole.
In its great wisdom, or for fear of the potential developments, the Council introduced some changes and some articles which were not at all acceptable to us. We are in the run-up to Agenda 2000, in the run-up to perhaps a new financing of the European Union, which may also have effects on research policy and mean that changes may have to be made. However, as a legislative authority it was not acceptable to Parliament that the Council alone was to vote and decide on possible changes. We have succeeded in again making full codecision necessary for all future changes to the framework research programme, as stipulated in the Treaties.
A further point which was very important for us, although it may not have met with much of a response in the public discussion, is that we are living in a time of rapid change and great flexibility. In the period 1997/98 we cannot know what problems may arise in the period 2000/2001 and what issues may need to be resolved with the help of research, innovation and innovative products. We have therefore insisted on a review of the content of the programme halfway through its term. We are not keen on starting a cumbersome procedure in two or three years time. But if new trends are being introduced at that time, possibly by a new Commission, then we would like to have a say in them, and this is also something that we have succeeded in making sure of.
A third point that we were very concerned about was that small and medium-sized enterprises are taken into consideration in the framework research programme. We have seen that recently a great amount of progress has been made in this area, not least due to the efforts of the Commission. However, if small and medium-sized enterprises are regarded as the backbone of our economy as far as job creation is concerned, then we must remove all potential difficulties from their path so that they can have as large a share as possible of the research funding that should eventually lead to jobs. We have increased the share of small and medium-sized enterprises accordingly. We have also introduced rules to facilitate access. The Council has approved these demands, albeit after lengthy discussions.
That brings me to what I have to say is one of the bitter aspects of the result of the conciliation, which is the overall budget. I cannot deny that we would have preferred to see a different figure precede the billion. In view of the small difference in the amount, I would say to the Council that it was really quite small-minded of the Ministers not to have given way. It was only a difference of 0.26 % after all. I am fully confident that the Commission and the Commissioner can save this amount through good, streamlined and efficient management in their area, and will not insist upon taking it away from research.
As Article 1 states, at a later stage Parliament will also follow the management of the programme. I have to say that a conciliation is actually fought with very unequal weapons. In Council unanimity is needed. Ministers say that they have fully agreed on something and then hide behind the person who just happens to be opposed. In Parliament majorities are needed. For approval of the result of a conciliation, we need a different type of majority than that required for rejecting the common position of the Council. This is simply no longer progressive or in keeping with the times. I am firmly of the opinion that the Amsterdam Treaty, which has extended our rights and facilitated many procedures, will serve well here.
I now come to a very pleasant part of my statement, which is to thank the Commission for its constant cooperation and our very fruitful discussions. We were not always of the same opinion, Commissioner! I would also like to thank Members on the other side of the House. Dear colleagues, I am aware that some of you went to the limits of the possible. You did not necessarily allow yourselves to be budged, and neither did we. But I know that it was as difficult for you as it was for us to reach this result of the conciliation sometimes, particularly where institutional matters were concerned. I would like to emphasise that the rights of this House are at stake in the run-up to the election, and this result of the conciliation came about in the end because all of you showed solidarity. I can only say that this solidarity should form a precedent in this House where all of us - the elected representatives of the citizens - are involved. For that I thank you very much indeed!
I now have a final comment on the specific programmes which are going to be discussed in a moment. Once again, we were aware of the fact that the Council had already reached broad agreement on these specific programmes. It gave out a few, very unfortunate, press releases in this regard. I would say to the Council that we are going to take a very close look at whether the amendments which will be discussed today and voted on tomorrow shall find their way into the final version of the text, and here we shall also insist upon our rights.
In conclusion, I can say quite honestly that everything has been resolved, but it took one and a half years of work to do so. I should very much like once again to thank all those who have helped. As rapporteur I am happy, and I shall be looking forward to a unanimous vote tomorrow in favour of the result of the conciliation.
(Applause)
Mr President, ladies and gentlemen, I should like to start by heartily congratulating the rapporteur on the result achieved in the conciliation procedure. The fifth framework programme for research is the first small step in the right direction. Sustainable agriculture, fisheries and forestry, and the integrated development of the rural area and mountainous areas should also be funded and find expression within the context of research and science.
Nevertheless, I think it is highly regrettable that no serious approach to this forward-looking policy can be discerned in the proposal for Agenda 2000. I personally am very angry about that. The Austrian Presidency of the Council made this subject a high priority, and held a conference of international experts on the subject. I hope that ultimately those findings will also be taken into account in future European policy.
Mr President, Commissioner, ladies and gentlemen, we had already introduced a multitude of amendments for the Committee on Transport and Tourism at first reading. We were after a separate emphasis on transport policy, which was unfortunately not possible. However, we were very glad that it was possible to preserve the results and content of the first reading until the third reading now in the conciliation procedure. I recall in particular intermodal transport, a subject which we were very concerned about. One of the great successes of this conciliation procedure is that we have also managed to preserve the significance of aeronautics and space travel.
I would like very much to thank all of those involved, particularly the rapporteur. We regret that it was not possible to make available enough money for transport, which is an important field and a motor for European integration. The Council was unable to take up the big challenges that this field offers and would rather go on backing its national policies. I think that transport is an area in which more Europe would be better than less.
Mr President, although I am speaking on behalf of the Socialist Group, I am in fact doing so more as chairman of the delegation which conducted the conciliation negotiations. These, as Mrs Quisthoudt-Rowohl has said, proved extremely difficult: in fact it took four meetings, two exploratory ones and two at which we really tackled the substance of the matter.
I should like to draw some general conclusions. First of all, the incompatibility of unanimous decision-making in the Council with the conciliation procedure emerged clearly. There can be no equality of legislative competence if the Council is bound by the unanimity rule, which automatically leads to vetoes; the Parliament is unable, under such circumstances, to exercise its powers of codecision to the full.
Secondly, I have the impression from this and other experiences that the concept of codecision has not been fully taken on board within the Council. We noted once again during this latest conciliation on the fifth framework programme that the various delegations, speaking on behalf of their respective countries, stressed how arduous it had been to arrive at the common position, regarding that in itself as an extremely difficult compromise to achieve, almost as if Parliament should then simply decide whether to take it or leave it, rather than embarking on fresh negotiations to reach a further compromise.
Thirdly, I should like to take this opportunity to highlight the shrewdness of our delegation's attitude and conduct, as well as the ability and experience of the various colleagues who are so familiar with the subject in question. They enabled our delegation to present a united front at every important juncture, demonstrating a unanimity which is often very difficult to achieve in this House.
I must say that we were assisted partly by an Austrian Presidency which was keen to move in the direction advocated by Parliament, and partly by the Commissioner, Mrs Cresson, who was of course on our side, given that Parliament's proposal dovetailed with that of the Commission. Nevertheless, the obstacles were truly enormous.
I wish to draw attention here, as did the rapporteur, Mrs Quisthoudt-Rowohl, to the two main issues. First of all, there is the Council and the way in which it has taken up the concept of codecision: a Council which inserts into its common position what it itself describes as a 'guillotine clause' demonstrates a lack of skill, not least from the tactical point of view. Presenting Parliament with such a position means failing to understand the substance and even form of the reaction likely to be triggered by such a clause. The clause in fact stated that not a single euro would be available for research after 31 December 1999 and that, in the absence of any decisions on the new financial perspective, it would be the Council which decides. In other words, codecision had come in through the door and was being thrown out of the window. The real point was this: paradoxically, on every other occasion when we have gone to conciliation we have argued over figures, but this time we had to talk more about institutional procedure, even before we could complete our discussion of the figures.
In our opinion, as we have said several times, this represented an infringement of the Treaty, or at least of the interinstitutional agreement on the financial perspective. And here, after the Council's statement of its common position, it might have been useful if the Commission as such - and not so much Mrs Cresson - had pointed out that a principle of the Treaty was being undermined, given that the Commission is guardian of the Treaties. Nevertheless, I am reasonably satisfied in this regard, since we did achieve a fairly positive outcome.
With respect to the funds available, as Mrs Quisthoudt-Rowohl said, there could have been more, but we might equally have obtained less. On balance, I believe that the outcome is a good one, as long as we abide by the terms of the negotiations. However, I would raise one 'but', one contradiction: the governments say that the priority is employment and that we must invest in research and innovation in order to boost job creation, and then in the final analysis the Council - that is, all the governments together - will not even countenance the idea of increasing by ECU 2 billion the funds available for the fifth framework programme. Therefore, what was said at this conciliation conflicts with what was discussed and decided at Vienna: grand statements and the new proposed pact for jobs, but no specific initiative just at the very moment when conciliation was coming to a close.
Other speakers will address themselves to other aspects; I would merely thank the rapporteur, the chairman of the committee, Mr Scapagnini, and all the colleagues who participated with such commitment. I invite the House to demonstrate its wholehearted support for the outcome of this conciliation.
Mr President, Commissioner, Francis Bacon said that whoever fails to find new solutions should expect new evils as time is the best inventor of all. Those are the words of a great European 400 years ago. But it seems that Europe is still learning that lesson.
Innovation is a condition for survival: it is the antidote to inertia, it creates new, hitherto unthought-of markets and it promotes a more effective and more human society. In order to have social innovation you must have research, research in high-tech areas such as biotechnology, research applied to industry and also research in the social and economic areas.
The fifth RTD framework programme has acquired coherence throughout the debate with its three readings and long conciliation process and is now presented to us as a balanced programme deserving of broad support. It could even be seen as a model of interinstitutional co-operation. The prospects offered by this fifth framework programme for researchers, enterprises and the well-being of citizens should not be jeopardised by a lack of agreement over the European Union's financial perspectives. The conflict between the defenders of so-called 'stabilisation' and the defenders of 'cohesion' should give way in the Council to an overall perspective that takes into account all of the interests at stake.
In the text that we are going to vote on, the winners are transparency, information, small and medium-sized enterprises, and the fragile sectors of society, such as the disabled and the elderly, and a fillip has been given to the outlook for peace, with the specific references to biological and chemical disarmament and the exclusion of nuclear armament.
Nonetheless, I hope that the Council, on 22 December next, will strengthen the socio-economic research component, as Portugal has been asking, which in itself will make it possible to predict trends and factors of change in a rapidly changing society such as ours. Fundamental questions such as citizenship, participation, exclusion, violence, governability and the role of the media call for a close and continuous study that should meet with appropriate responses from society.
We must also strengthen the interdisciplinary perspective, the international perspective of European research. That is why I hope that the Marie Curie bursaries are going to be opened up to nationals of countries that are not members, as symbolic recognition that science, like music, is a universal language.
Mr President, ladies and gentlemen, on behalf of the Liberal Group I should like to congratulate Mrs Quisthoudt on her success in concluding the decision-making on the framework programme. I should also like to express my appreciation for the solidarity shown by all the groups during the conciliation procedure. Parliament spoke to the Council with one voice and was solid, yes, solid in defence of its own powers.
We refused point blank to accept the guillotine clause, and through close cooperation which was entirely consistent with the aims of the programme we achieved excellent results on both the budget and the contents. I would like to thank all my colleagues for their cooperation, and my group wholeheartedly supports the results we have achieved.
There are a few comments I should like to make. Starting with the substance of the programme, my group is delighted that the Council even at first reading agreed with Parliament's proposal that we should choose four research areas for the next four years. The Council and Parliament also agreed to give priority to the first two areas, namely biotechnology and information and communications technology, in acknowledgement of the fact that employment in Europe in the future will largely depend on the successful development of those sectors.
Technology, as I cannot emphasise too often, is the key to economic growth, competitiveness and employment - in short, Europe's prosperity. If we in Europe can apply new technological developments and develop new services, it will not just mean more jobs, it will also give a powerful boost to the economy and put us in a much stronger competitive position. This is what Europe needs to maintain its position on the world market. All of us - Council, Parliament and Commission - share this view, but despite all the fine words from the Member States and the Council, the European Union's research expenditure lags far behind that of its main competitors, the United States and Japan. As I said, unfortunately, the Member States are happy to support research with fine words, but not with money. The ECU 14 billion that the Council originally proposed was not even as much as the budget for the fourth framework programme.
The policy pursued by a number of Member States is designed to reduce their contribution to the European Union. If we look at the position of, say, the Netherlands, which is a net contributor, then this is quite right. Yes, quite right. We are not idiots. But sitting up until all hours of the morning on three occasions haggling over ECU 40 million spread over four years is really going a little too far.
Research and technological development is exactly the sort of area where European cooperation is needed. The framework programme plays an essential role, and this is where, in my view, European investment in research really comes into its own and brings major added value.
The decision-making process for this framework programme has not exactly been a thing of beauty, but there is hope. It is a sign that after the ratification of the Amsterdam Treaty the Council might decide on framework programmes by a qualified majority. The Council is still not used to the codecision procedure, as Mr Imbeni just pointed out. Codecision means joint decision-making, and this means that the Council and Parliament have to reach a viable compromise. For the Council arrogantly to insist on its own hard-won compromise is not good for decisions on European legislation. Good decision-making, I would point out to the Council, demands greater flexibility from the Member States.
Mr President, Commissioner, ladies and gentlemen, thanks to the rapporteur's determination and the efforts of the chairman of the Conciliation Committee, Mr Imbeni, the European Parliament and the Council have reached agreement on an amount which is certainly not enough but does make it possible to continue the European Union's research effort.
The principle of a mid-term review ensures that developments in the financial perspective are taken into account, along with progress made in science and technology. Parliament also won the day on five important points: maintaining a 10 % rate for financing research by small and medium-sized enterprises, research concerning biological and chemical disarmament, no funding of cloning for purposes of human reproduction, taking account of research into ageing and disability and, finally, the establishment of a René Descartes Prize for talented and promising researchers.
I want to highlight two areas in the fifth framework programme which will have direct consequences on daily life in Europe. One is information and communication technologies, accessible to all, respecting the rules of info-ethics, which aim to allow everyone to express their own personality and to facilitate the exchange of information. The other is technologies of living resources, supporting not just the cell factory but also the fight against infectious diseases and ageing. The bio-ethics arrangements are now in place to prevent deviance, and specific socio-cultural characteristics of the Member States must be taken into account, particularly as regards embryo research.
The Joint Research Centre must become a reference centre serving the concerns of the European Parliament and hence of the citizen.
Finally, in the field of research into nuclear energy, we certainly must not abandon permanently research into controlled thermonuclear fusion. We need to maintain scientific and technical vigilance in this domain, which retains its potential for the future. Similarly, I think it is essential to pursue and extend research into the safety of nuclear fission, with a view to perfecting ever safer reactors, such as the EPR, in collaboration with several European countries, but also with a view to better management of the end of the nuclear fuel cycle. We must continue research into high-temperature reactors in industrial enterprises and research must be done on experimental modules for hybrid reactors; the necessary technologies need to be validated. They can then be assembled with a view to making an experimental prototype. Through research that is conducted transparently, nuclear energy is actually the most reliable way of responding to the growth in demand for energy, without increasing CO2 emissions.
In conclusion, under these conditions the fifth framework programme for research and development will make it possible to identify the skills of European researchers and laboratories as well as to look for complementarity between them right across the European Union. It will demonstrate the effectiveness of European added value. It will take us from a Europe of researchers to a Europe of research. That is one of the major challenges of the fifth framework programme, serving knowledge, but also serving the citizens, in an ethical context. With the fifth framework programme Europe will be able to take its place in the western world, earning world recognition through the skills of European researchers.
Mr President, I should like to congratulate the rapporteur on her diligence and her persistence during the many meetings of the conciliation committee, and likewise all the members of that delegation and in particular the chairman. As he has pointed out, we wanted real co-decision and this was being blocked. We finally obtained an acceptable result and for that Parliament has to be grateful.
I have to say that the devil is in the detail and I want to make some comments on the secrecy and lack of transparency of the Euratom research programme in particular. It is now apparent that nuclear fusion has no future. It is therefore madness to continue the budget for the framework programme. I believe that the Commission has accepted the logic of this and we will see what transpires.
In particular, I want to refer to the radiation protection programme run under the Euratom Treaty. Within the programme there is a self-perpetuating oligarchy. The programme is decided at closed meetings to which only existing research coordinators are invited and by government advisory committees. These people represent mainly the radiological protection boards of the member governments and, as such, represent those in the member countries who get Euratom grants.
A case in point is Ireland where three of the four members of the national advisory committee, namely Jim Malone, physicist, Nuclear Medicine Department, St James's Hospital and RPII board member, Peter Mitchell, Department of Physics, UCD and RPII consultant, John Cunningham, radiation chemist, RPII Assistant Chief Executive, are employed by or otherwise affiliated to Ireland's Radiological Protection Institute and are funded by Euratom. The remaining member is a civil servant in the Department of Energy. Every other Irish national advisory committee involved in the EC programme has a broad representation from all interested parties and has 12 to 16 members. So the way the Euratom programme is managed is unacceptable.
There is a similar lack of openness in the so-called independent review of submitted projects to this programme in Euratom. Somehow the reviewers seem to get funded. Application to see the complete list of reviewers is refused. Why is the list of reviewers not published? It is for all the other programmes. It is absolutely essential that radiation protection research should be conducted by those without vested interests and should therefore come under the environment and health section of DG XII. I want to press that point most firmly.
Mr President, ladies and gentlemen, I should also like to express my thanks to the rapporteur for the clever and committed way in which she has dealt with the situation. We have worked well together. Yes, we have also argued, but we have achieved success. The increase of EUR 1.7 billion in the fifth framework research programme compared to its predecessor, which was obtained by Parliament, seems at first sight to be a considerable amount. However, what must be understood is that it is only about 4 % more than the increase to allow for inflation in relation to the previous programme.
This is not exactly the clear and self-assured signal of a resolute departure into the information society that we had intended. I should remind you that the USA launched an offensive this very year to bring its annual aid for research up to 3 % of its GDP in the very near future. European aid, however, will remain at roughly 2 %, because unfortunately, aside from a few exceptions, national research is also diminishing.
Unfortunately, as a result of obstruction by some Member States, the Council could not be persuaded to cross the apparently magical boundary of EUR 15 bn. We will thus be far from reaching the strategic ceilings on research in the overall EU budget that were wisely instituted by previous Councils. That is regrettable and in this regard the fifth framework research programme will be a compromise, many sections of which can only be accepted by Parliament because otherwise the continuity which we have now achieved in European research funding would be jeopardised, and this would be painful for all involved.
Ultimately there was nothing else for it, because this programme in principle suffers from a congenital defect, as has been said repeatedly, namely that Parliament decides in accordance with democratic rules by a majority vote while Council decides unanimously. That will only change when the Treaty of Amsterdam enters into force. Then it will be possible to approach the budget strategically, and rival minority interests will cease to be a significant obstacle.
Restructured management of the fifth framework research programme will allow the Commission at least partly to deal with the dilemma of a range of subjects that is still too broad by establishing links. It also wants to bring together its different strategic advisory bodies into a European research forum. We welcome this and shall support the Commission in the process.
Tomorrow's decision will not mean that Parliament will relinquish its demand to be involved. Rather, it will accompany the implementation of the programme. A realisation of the concentration and flexibility that everyone wants will be part of the critical accompaniment. Adjustments to the programme which may become necessary will be made only according to the codecision procedure.
In view of the EU's considerable negative trade balance with the USA and Japan in the field of high technology, the general under-funding of European research is worrying. A certain balance could only come about by consistently making maximum use of results. In this respect, we have improved considerably the opportunities for small and medium-sized enterprises, some of which are highly innovative and labour-intensive, to participate in this programme, and this is one of Parliament's big successes. It has been achieved, as has already been said, by Members being united.
Optimising the possibilities and, as said so often, achieving a European added value will also lead to the general integration of socio-economic research into projects and increased funding for it in the fourth action line. Innovation in fact not only has a technological aspect but also a social one. Converting research into profitable application on a massive scale will also depend to a considerable degree on how far it is possible to organise the new global information society in a way that is socially fair, and therefore involves comprehensive participation. I think that is where our greatest potential lies.
Mr President, ladies and gentlemen, on behalf of my group I should also like to thank the rapporteur. I was searching for an image before, and then it struck me that this is like being faced with a bunch of individualists with their own pet ideas, and reconciling them is akin to the task of organising a large number of wild horses to make a good impression in a Spanish riding school. That is what you have achieved. Once again, thank you very much. It was not easy, but you have succeeded!
On the framework research programme as a whole, I would like to say in all objectivity that it was the European Parliament once again that pushed through an increase, something we have seen in each decade. My advice to the Commission would therefore be to work closely with Parliament, as this will be worthwhile in future too! However, as the Council is being so tight-fisted with its money it has to be told that the only thing more expensive than research in the long run is no research. If we want to secure our future, as many people have said, then broadening the knowledge base is the only way, and at the beginning that is simply going to cost money.
Secondly, I would like to say that once again I have had the bad impression that research does not really have a lobby. Where are the large research organisations in Europe that supported us? Everyone wants a small piece of the large cake, but they do not want to see the cake as a whole made larger. If that does not change, and if science in Brussels does not acquire a stronger lobby equivalent to that of other sectors, then it will continue to find things difficult in future as well.
Let us now turn to the tasks for the future. My first point is one that the rapporteur rightly raised a short while ago, namely that the lifespan of products is becoming shorter and shorter, and knowledge evolving faster and faster. Because European research policy concerns itself with applied technology and its goal is therefore to bring products onto the market, it is important that as the lifespan of a product becomes shorter, the application procedure does the same. I know there are limits to this, and of course there are also the budgetary and financial checks, but we must find ways to make sure that the end result is not that the system of financial supervision is in order while research is in ruins. That should not be the outcome. We should not have financial controls which last for three or four years, during which time nothing is achieved in the field of research.
We must make the procedures shorter. This becomes even more important as more countries participate in the fifth framework research programme. Central and Eastern European countries will be part of the research programme as well via the PHARE programme, and Switzerland will join them in a few years once it has signed the agreement. That means that if management is not streamlined - of course after taking on board the rules arising from the financial and budgetary checks - then we will be dealing with a more complicated system than in the past.
The second comment that occurs to me here is that we also need some form of monitoring, not merely budgetary monitoring but better monitoring of research. There has to be a strategic and operational goal. Ultimately there has to be some result. The issue is not just that money should be used sensibly but that there also has to be something to show for it. We do not just want to search, we also want to find. That is forgotten again and again. In order to do this, instruments must be developed which go beyond what we presently have. Over the next few months we will surely have time to think about this.
I am sorry that an application for research on disarmament did not get through. The Council proved to be quite stubborn. However, I would like to mention a report that I read a short while ago in Le Monde , in which the Americans referred to the existence of new problems in the field of atomic, biological and chemical weapons, or weapons of mass destruction. We cannot deny this, and will have to deal with it because it is also a part of security. Research has to be used not only to develop new weapons but also to protect ourselves from their misuse. Above all it must be used to dismantle the weapons upon whose reduction we have actually agreed. Once again, I thank the Commission very much indeed. I think we have done a good job.
Mr President, Commissioner, ladies and gentlemen, later this week we will be dealing with the results and conclusions of the Vienna Summit. However, one thing has been clear from the outset, namely that the most important matters discussed by the Heads of State or Government were employment issues. I think that the conclusion of the conciliation procedure for the fifth framework research programme lays a very important foundation stone for tackling employment issues in Europe in a different and more forward-looking manner than has perhaps been the case for a long time.
In Europe, many people live together in a very small area. Our territory is appreciably smaller than that of other continents, it is populated by many people, and we do not have the natural resources of other continents. The resources that we in Europe have are knowledge, ability, our aptitude and skills. This explains the importance of research programmes, which aim to create European added value and to achieve more than can be achieved by teams of researchers in individual countries. They are also concerned with what can be accomplished when researchers work together and combine their ideas and results and when, as the previous speaker said so clearly, these results can also actually be implemented.
Research is not an end in itself, rather it is the basis for the social and economic development of our continent. For that reason, when organising the research programmes we should not merely be thinking about covering many important subjects in the projects and programmes. I am extremely happy with many of the subjects, because we are venturing into areas of research that are important and necessary for the future of Europe. We have also taken on areas of research that people thought had been dealt with long ago and which in my opinion will be of greater significance in future, such as foodstuffs. However if we do not actually transpose the research results in terms of employment, the development of new products, the inevitable social restructuring and transition to a new type of society that moves away from the industrial society in which we still live, or whose upheaval we are experiencing, then even the best research will be of no value. In our discussion on the fifth framework research programme in particular, we should be considering the mid-term evaluation and orientation of the programme to be at least as important as a final point which I should like to turn to now.
We in Parliament have worked together very well and in the right way, and in this regard I would like to express my great thanks to the rapporteur, the chairman of the delegation to the Conciliation Committee and other colleagues. The Council should have understood that a larger sum than this - 14.9 something, a figure reminiscent of a special offer in a cheap shop - was required. It is not acceptable to preach repeatedly about the importance of research and then, when it actually comes to making money available for research, to become so stingy with small amounts all of a sudden. I hope that the different procedure in the Treaty of Amsterdam will improve things.
Finally I would like to say that, as an Austrian, I am happy that the Austrian Presidency has concluded - and indeed was able to conclude - such a difficult procedure. I very much hope that with this programme we will be able to achieve the objective of European added value in research.
Mr President, if we look at the developments of the past few weeks and compare them to a piece of theatre, we can see that there are three acts. In the first act the European Parliament pushed through considerable improvements. In the second the Council accepted them, but incorporated some catches. In the third there was the lengthy conciliation procedure. Thus it is a piece of theatre in three acts. I do not know for certain if it is a play, a drama or a tragedy, but I am aware that it is not a comedy, essentially due to the conduct of the Council. There are three areas in which it behaved like a bulldozer. Firstly it attempted to take research hostage for interests that were altogether different and had absolutely no connection with it. That kind of behaviour is by no means acceptable.
Secondly, as Mrs Graenitz has just pointed out, we have heard about the importance of research for innovation, employment and so on, in sermons from various sources, but when it came to committing money, the tap was turned off purely due to a rigid adherence to principles, and nothing was invested in research. It did not even have to do with making savings, as the money withheld from research now flows into other areas of internal policy.
My third point concerns the specific programmes, and here, as the rapporteur pointed out, press releases are being published as though everything had already been decided without Parliament. I very much hope that this bulldozing behaviour will not be typical of the Council in future. All of this would lead us to believe that we are dealing with a drama here, not a comedy. But on the other hand, we have accomplished something. There has been a strategic change of direction in European research, away from the sectoral thinking and rare technologies, and towards a strategic approach to the European development model and qualitative competitiveness in Europe. In this respect, what Mr Linkohr referred to is implicitly and explicitly contained in the research programme. We are concerned with the integration of research into European policy to create more employment and thus of course with the matter of how research fits into the social context. In this regard I am very glad that Parliament has managed to have socio-economic aspects of the information society taken into account, that the ageing of our society is to be a focal point of research, and that the city of tomorrow is to be a subject for research as a central problem of urban areas. The direction that we are aiming in is thus clear. So, be it drama, tragedy or play, I will be voting in favour!
Mr President, Mrs Quisthoudt-Rowohl, ladies and gentlemen, with this third reading in the European Parliament, we have reached the second-last leg of a long and sometimes difficult journey.
As this journey comes to an end, I want to express my sincere thanks to everyone in Parliament whose dynamism, intelligence and negotiating ability have made success possible. First Mr Imbeni, who was authoritative and effective in his difficult role as joint chair of the Conciliation Committee, and next Mrs Quisthoudt-Rowohl, rapporteur for the fifth framework programme, who produced work of the highest quality at each procedural stage and demonstrated realism and a great sense of the public interest when it came to conciliation. My thanks also go to all the members of the Committee on Research, Technological Development and Energy and its chairman, Mr Scapagnini, who has devoted himself to this new framework programme for many months. Thanks too to all the Members of Parliament who contributed to its progress through the other committees and the House.
In her report on the joint text that emerged from conciliation, Mrs Quisthoudt-Rowohl gives a very clear and detailed account of the development of the procedure and of these last two stages in particular. The final agreement which is to be ratified by you tomorrow, ladies and gentlemen, and by the Council on 22 December, is a compromise like all agreements, and I would like to make four points concerning it.
First, a solution was found to the difficult question of the amount of financing. Of course, the amount is not as high as Parliament and the Commission had proposed. So to have real impact we will have to apply the principle of concentration of resources more strictly, which means mobilising a critical mass of funding for specific targets.
However, I would stress that the budget for the fifth framework programme will be 4.6 % higher in real terms than that for the fourth framework programme. In a difficult budgetary context, this increase is a positive sign and an encouragement both to the scientific and industrial community and to Member States, where the research effort is tending to contract at a time when public and private research expenditure is continuing or picking up in the United States and Japan, as some of you have quite rightly pointed out.
Secondly, throughout the procedure there has been a strong convergence of views between Parliament and the Commission, and their mutual support and highly effective collaboration certainly played an important role in securing the agreement.
Thirdly, thanks to the Austrian Presidency's spirit of openness, Parliament has broadly succeeded in having its views on the fifth framework programme taken into account in the final decision. For the last time, we had to overcome the obstacle to codecision represented by unanimous voting by the members of the Council. In spite of that constraint, the scientific and technological choices will express significantly the vision of your institution, ladies and gentlemen, you who represent the people.
Finally, the fifth framework programme will be broadly consistent with what our two institutions wanted. The research programmes will be clearly geared to economic and social needs, with priority given to business competitiveness and employment. The key actions will introduce a new approach to research. This will focus on actual problems rather than being broken down into fields and disciplines. Through the external advisory group just established by the Commission, the programmes will be implemented in close association with the scientific community, industry and users of the research. They will be managed in a more flexible and effective way. There will be real emphasis on transparency, especially as regards the European Parliament.
So the combined efforts of the three institutions have succeeded in endowing the Union with a powerful instrument to exploit its scientific potential and industrial resources in the service of Europeans. It would have been extremely regrettable to interrupt the European research effort, and the adoption of the new framework programme within the required time-frame means continuity can be assured.
Now comes the real challenge. We must implement the fifth framework programme as soon as possible. The Commission has already taken all the necessary steps and will ensure that the first calls for proposals are launched, as planned, at the beginning of 1999. It will make sure this is done even more effectively, as Mrs Quisthoudt-Rowohl rightly insists.
This new framework programme can be implemented in the spirit which presided over its conception. I am sure that the debate that is about to begin on the specific programmes will demonstrate that here the Commission can count on the support and collaboration of the European Parliament, its suggestions and its constructive vigilance. So I will conclude by thanking Parliament in advance for its contribution to this great enterprise.
The debate is closed.
The vote will take place tomorrow at 12 noon.
Specific RTD programmes (1998-2002)
The next item is the joint debate on the following reports:
A4-0451/98 by Mr Tannert, on behalf of the Committee on Research, Technological Development and Energy, on the proposal for a Council Decision adopting a specific programme for research, technological development and demonstration on 'Quality of life and management of living resources' (1998 to 2002) (COM(98)0305 - C4-0433/98-98/0177(CNS)); -A4-0452/98 by Mr Malerba, on behalf of the Committee on Research, Technological Development and Energy, on the proposal for a Council Decision adopting a specific programme for research, technological development and demonstration on a 'User-friendly information society' (1998-2002) (COM(98)0305 - C4-0434/98-98/0178(CNS)); -A4-0453/98 by Mr Argyros, on behalf of the Committee on Research, Technological Development and Energy, on the proposal for a Council Decision adopting a specific programme for research, technological development and demonstration on 'Competitive and sustainable growth' (1998 to 2002) (COM(98)0305 - C4-0435/98-98/0179(CNS)); -A4-0454/98 by Mrs Estevan Bolea, on behalf of the Committee on Research, Technological Development and Energy, on the proposal for a Council Decision adopting a specific programme for research, technological development and demonstration on 'Preserving the ecosystem' (1998 to 2002) (COM(98)0305 - C4-0436/98-98/0180(CNS)); -A4-0455/98 by Mr Marset Campos, on behalf of the Committee on Research, Technological Development and Energy, on the proposal for a Council Decision adopting a specific programme for research, technological development and demonstration on 'Confirming the international role of Community research' (1998 to 2002) (COM(98)0305 - C4-0437/98-98/0181(CNS)); -A4-0456/98 by Mrs Plooij-van Gorsel, on behalf of the Committee on Research, Technological Development and Energy, on the proposal for a Council Decision adopting a specific programme for research, technological development and demonstration on 'Promotion of innovation and encouragement of participation of SMEs' (1998 to 2002) (COM(98)0305 - C4-0438/98-98/0182(CNS)); -A4-0457/98 by Mr Lange, on behalf of the Committee on Research, Technological Development and Energy, on the proposal for a Council Decision adopting a specific programme for research, technological development and demonstration on 'Improving the human research potential and the socio-economic knowledge base' (1998-2002) (COM(98)0305 - C4-0439/98-98/0183(CNS)); -A4-0458/98 by Mrs McNally, on behalf of the Committee on Research, Technological Development and Energy, onI. the proposal for a Council Decision adopting a specific programme for research and technological development, including demonstration, to be carried out by means of direct actions for the European Community (1998-2002) by the Joint Research Centre (COM(98)0305 - C4-0440/98-98/0184(CNS))II. the proposal for a Council Decision adopting a specific programme for research and training to be implemented by the Joint Research Centre by means of direct actions for the European Atomic Energy Community (1998-2002) (COM(98)0306 - C4-0431/98-98/0188(CNS)); -A4-0459/98 by Mrs Matikainen-Kallström, on behalf of the Committee on Research, Technological Development and Energy, on the proposal for a Council Decision adopting a specific programme (Euratom) for research and training on 'Preserving the ecosystem' (1998 to 2002) (COM(98)0306 - C4-0430/98-98/0187(CNS)).
Mr President, ladies and gentlemen, the life sciences have hitherto been divided among three different programmes but they are now combined in a single, problem-oriented programme. The Commission has found a poetic title for it, 'Quality of life and management of living resources', but if I have understood the contents correctly, then it actually has to do with life sciences. There is going to be an increase in funding compared to the fourth framework programme, in fact a considerable increase of 42 %. In relative terms, this is the biggest increase for a sector in the fifth framework programme and reflects the importance that has to be attached to the development of life sciences in the European Community.
European life sciences and technologies have already had successes over the last few years. Most significantly, the number of employees and firms in the EU has risen considerably in 1996 and 1997, by over 40 %. But here, too, there is a negative side because this figure is less than half as high as the American equivalent. This path can still lead to success, but only if progress is made in the scientific foundations and infrastructure in this field and in the social consensus on it, particularly of course with regard to the hotly and widely disputed gene technology.
Enlightened social discourse is therefore a prerequisite, not only for legitimising the aims of funding research, but also for making the best use of the results, and Parliament is reinforcing its demands to make it a part of the programme. In addition, some colleagues are demanding that new bans on research funding and moratoriums are written into the programme. Let me tell you, I do not think much of that! For example, it will not provide us with a way to solve problems resulting from the possible eugenic misuse of gene technology. The most effective solution here is still the ostracism of those who behave in this way, thereby contravening the ethical consensus.
The funding programme should consist of projects and not bans. Projects that are ethically controversial simply do not belong in the body of the Community programme. Of course, the consumer's decision is extremely effective. Products which contain undesirable substances, or which have been manufactured in an undesirable manner, and which are accurately and clearly labelled, are not going to stand a chance on the market. That is and always will be the bottom line. I would therefore explicitly support the extension of accompanying socio-economic research which looks at the relevant issues, and the obligation of the Commission and those running the project to be part of the public discussion. Parliament has insisted on writing this into the programme.
The programme describes very many interesting individual projects, illustrating the importance that is being attached to the life sciences, as I mentioned at the beginning. But it also seems to me that it highlights the dilemma of Community funding of research, which is that 125 priority themes are still supposed to be funded, more than in this case. If there are 125 priorities, that means that there must be other, non-priority, projects. The sum total is colossal. It will then be allocated by the Commission down to the thousandth part among the key actions, as the budget allows. That therefore leaves no room for manoeuvre at all in response to the quality and number of project proposals submitted under the various key actions.
It will not facilitate compliance with the principles of concentration and flexibility. In this regard, Parliament calls for practical steps, such as the establishment of financial margins. The days of breaking down the claims for funds in such a precise manner ought to be a thing of the past. In spite of the multitude of amendments, the way in which the programme has been worked out is basically such that Parliament would not call into question the Commission's fundamental idea. So I would recommend then that having regard to the amendments proposed by the Committee on Research, Technological Development and Energy, the programme should be approved.
Mr President, I wish to speak on the second thematic programme, the one concerning a user-friendly information society or IST, information society technologies. This programme is in fact a priority which is directly linked to the potential for boosting economic growth, wealth and employment, as was underscored by the ministers meeting at the recent Vienna European Council, and as emerges from a Commission document on the prospects for the information society.
Following the conciliation procedure, this programme has been allocated a budget of ECU 3 600 million, which is lower than the allocation accorded to the ACTS, Esprit, RACE and Telecommunications programmes combined. This is a cause for some concern, even though the reduced investment in research could be offset by the growing presence of information technology in the other thematic programmes.
One case in point is the networking of all the European research establishments, which accounts for 3 % of the thematic programme; here I have put forward amendments stressing the need for involvement in the coordination of every thematic programme, so that this ambitious networking scheme can be taken forward in a coherent way.
As far as the Commission's proposal is concerned, we would ask Parliament to endorse certain important rectifications suggested by myself and largely endorsed by the Research Committee. I should now like to run through these rapidly.
I have suggested curtailing slightly the funding for the action on electronic commerce, transferring this to services for the citizen. Indeed, if we expect administrations to act as trail-blazers in the implementation of new services for citizens, we must somehow encourage this approach.
I have also highlighted the importance of basic technologies, emphasising the move towards platforms, technical and industrial standards, patents and ultimately whatever can promote the creation of products and services which are widely used on the international market - not only on the European one - and can thereby generate economic and commercial success. I have included a reference to information technology in the machine tools and production sector, a sector which is absolutely crucial to the competitiveness of our industrial system and to complement the thematic programme on sustainable development.
I responded to concerns regarding the participation of small and medium-sized enterprises in this programme by accepting the cross-party amendment in favour of a minimum guaranteed SME participation of 10 %. I would however point out with satisfaction here that, according to the Commission's data, the participation of SMEs in IT programmes has traditionally been around 26 %; I therefore believe that this amendment should be understood more as an encouragement to boost the qualitative and quantitative participation of SMEs. I recommend for their sakes that the exploratory awards scheme, modelled on the CRAFT programme, should be maintained to provide assistance during the phase of drawing up proposals.
Since information society applications have a satellite dimension, we are constantly in a situation of competitive disadvantage vis-à-vis the Americans; I am therefore pleased to note that the programme takes this aspect into consideration.
Whereas I can certainly agree with the ideas behind the amendments from the Committee on Women's Rights, some of these, in particular Amendment No 8, strike me as impracticable.
In conclusion, I believe that it is vital to make clear to the Commission that not only a high degree of flexibility and focus, but also care and attention are required to avoid duplication between the various programmes. I believe above all that Parliament must keep an eye on the Commission in this respect.
I nevertheless thank the Commission for its cooperation, and am relying on the Council to adopt the proposed amendments.
Mr President, ladies and gentlemen, since we have reached agreement on the fifth framework research programme in the Conciliation Committee, we can also discuss the specific programmes today. This evening I am presenting a report on behalf of Mr Argyros. The specific programme 'Competitive and sustainable growth', provided unfortunately with only EUR 2.7 billion, is made up of the most significant priorities for the European Union. It is therefore of fundamental importance for a successful implementation of the fifth framework research programme as a whole. Allow me to make four general comments on this programme which should be taken into account when it comes to selecting the research partners.
Firstly, and I think quite self-evidently, the activities undertaken should be in tune with the proposed requirements as they are presently stated in the programme.
Secondly, and this is an important point which we have discussed again and again in this House, I think that the Commission's publications should also be made available in accessible forms, for example electronically.
Thirdly, in committee we laid down some conditions for selecting the companies to be funded, and I would ask the Commission to accept these. The contribution made by a company should improve the overall competitiveness of the sector, and therefore due attention ought to be paid to applying the sectoral approach to individual research projects. There should ultimately be an improvement in the position of the European economy as a whole on the world market. The knowledge that has been acquired through the research programmes should be analysed and made available, and should also lead to new processes and products.
Fourthly, we must also of course remember that our competitors in the USA and Japan are carrying out similar programmes, and we have to be able to react to these accordingly.
A wide range of themes for research is available in the four key actions and the two horizontal measures in this specific programme, which I would also like to comment on.
In the first key action, our concern is that alongside what has been proposed, additional new methods of management and human resources are also developed and entrepreneurial activity further encouraged. That is very important. However, it is also necessary for us to think about methods for the recovery and restoration of the damaged environment to its original state. In addition, the committee suggests that this should also cover production and the textile and construction sectors.
In the second key action, we are faced with the huge task of continuing the development of different transport systems and intermodality in order to be able to react in a suitable manner to the great challenges in this particular field. I mentioned this when I presented my report on behalf of the Committee on Transport and Tourism a few minutes ago. I think it is extremely positive that we in the European Union are for the first time making a separate priority of the field of aeronautics and space flight, because the business news of the past few weeks has shown in quite a dramatic way that this is the way to do justice to the European dimension of the sector.
Finally, when it comes to funding the research infrastructure, some thought ought to be given to using existing structures, particularly so that the small and medium-sized enterprises can be appropriately integrated. On behalf of Mr Argyros, and also on my own behalf, I would like to thank all of you for your friendly cooperation with the rapporteur.
Madam Commissioner, Mr President, ladies and gentlemen, it has fallen to me to give you the details of the fourth specific programme, which is part of the first action and concerns energy and the protection of the environment.
Although the Commission had originally proposed separating these two issues, the Council felt it was best to deal with them both together. This was therefore what Parliament did, in a programme entitled 'Preserving the ecosystem'. A special feature of this programme, and one which is not very helpful, in my opinion, Madam Commissioner, is that it includes demonstration projects.
We are all calling for more resources to be devoted to research. I agree with previous speakers that ours are not old or antiquated industries. Rather, they are obsolete, and what they must do is modernise their facilities. Subsidies and other aid are not what is called for.
It is true that, for example, Parliament's Committee on Research, Technological Development and Energy is strongly in favour of subsidies for renewable energy. Of course we all support renewable energy, Madam Commissioner. Nevertheless, for it to succeed, become more efficient and play the part it should on the market, what is required is more research, more innovation and fewer subsidies.
I shall now refer to the six key actions that make up this specific programme: four relate to the environment, and two to energy.
Firstly, I should like to congratulate the Commission and thank it for including, as a key action, everything concerned with research into technology relating to the management of water resources.
We know that what mankind will lack in the twenty-first century is water. No particular difficulties are anticipated in connection with energy; if there are any, they will be speedily resolved. There will, however, be serious problems regarding water supply. The European Union must develop technology, equipment and much more efficient management techniques so as to be in a position to export significant amounts of equipment and services.
I therefore feel that both aspects of the programme on water resources are very important: the management of water resources and water quality.
The second key action covers climate change and biodiversity. These are truly crucial issues. What more is there to say about climate change? It is of great concern to us all and so closely connected to the dreadful disasters that are affecting people with such meagre resources to draw upon. Being so poor means that for them the consequences are far worse.
Furthermore, it is on climate change that the future of mankind surely hinges. Everything else depends on it. Biodiversity is also closely connected with it
The third key action concerns the integrated management of marine ecosystems. We have used the sea and its resources in so many ways, yet the sea, which covers the majority of the surface of our planet, tends to be forgotten. It hardly figures in research and investigation. I very much hope, therefore, that the integrated management of marine ecosystems will receive a significant boost. The citizens of the future will also be heavily dependent on them.
Finally, the fourth action under 'environment' relates to the city of tomorrow and cultural heritage.
Madam Commissioner, as has often been stated in this House, cathedrals, tapestries and great palaces are all part of Europe. They represent a great cultural heritage that we must not lose. Substantial investment in resources and technology is needed if we are to conserve it well, not just patch it up. If we take inadequate measures to restore our cultural and historical heritage, we shall gain nothing.
This programme is also of great consequence, therefore. The objectives have been well chosen, but unfortunately there are too many of them.
As Mr Tannert said referring to his programme, the Commission has used the word priority in a sense I simply cannot grasp. There are no less than 130 priorities in this specific programme. I do therefore feel justified in saying that the objectives are all very well, but there are just too many priorities, assuming we all take priority to mean the same thing: something worth highlighting, something that deserves to come first.
I am confident that the Commission in its wisdom will be selective concerning the programmes and will make more efficient use of resources.
There are two subsections or two key actions relating to energy. One concerns the development of cleaner energy and includes renewable energy. The other aims to achieve a more effective and efficient use of energy. It must be recognised that in the European Union we use too much energy in the home, in transport, in particular, in our factories and in production.
It is with regard to this area that I have serious doubts as to whether the programme as it stands will prove useful.
Mr Linkohr said that the results would have to be quantified, and that Parliament would have to exercise an important supervisory role. I agree with him. Such parliamentary control will be of great help to the Commission, and I am not referring merely to budgetary control, though that should also be undertaken. I have in mind the monitoring of results, of innovation, of the efficiency of the groups of researchers working in the various countries, and of the efficient use to be made of the scarce resources available. It should be stressed that the resources available for these two programmes are somewhat limited.
I am opposed to Amendment No 9, because it means that 42 % of the budget would be devoted to demonstration projects, in particular to those involving renewable energy. Madam Commissioner, that amounts to subsidising them. Renewable energy will never make headway if you allocate 42 % of this budget to subsidising small projects concerned with solar panels, biomass, renewable energy and so on. They certainly deserve to be supported, but not in this way. The trouble is that renewable energy is not competitive, and only new technology can reverse this situation.
I should also like to mention Amendments Nos 25 and 27, and I hope the Commission will include them, because they refer to gas. Europe is to promote a major gas programme, and we have rather fragile and rigid gas systems. Something will also have to be done therefore regarding the storage of non-liquefied gas.
More needs to be done too concerning further prospecting for hydrocarbons in offshore areas. Once again, the need to support SMEs must be stressed. We all genuinely want to improve employment prospects. Research can achieve this. I doubt if it can be achieved through subsidies, but it may be possible through the Commission's skilful handling. All the Commission's flexibility will be called for in order to succeed in this.
Mr President, Madam Commissioner, ladies and gentlemen, the quality of European research is improving year on year, it is becoming more cohesive and a distinctive European identity is being forged, which is the sum and product of the activities carried out in each country. All four framework programmes have made a significant contribution to this progress, highlighting common concerns, shared objectives and compatible methodologies. Nonetheless, the international dimension of our research effort still appears fragmented, and it is failing to make sufficient impact. A determined effort is therefore needed in this area. Indeed, we are still feeling the effect of the negative consequences of the Second World War, which resulted in thousands of European scientists emigrating to the United States, which then became a focus for many of our young scientists.
An additional effort is therefore needed to ensure that European science, with its own particular nature and personality, becomes a point of reference and meeting place for thousands of scientists from the rest of the world. This would be in line with the special role the European Union plays in other areas. With regard to social issues, it is renowned for its vision of social solidarity and for its relations with third countries. On the ethical plane, it is a strong defender of human rights and democracy. In the political sphere, it promotes tolerance and peaceful coexistence. These contributions would be further enhanced through the development of an equally important role for European science, encompassing all these values.
We view the Commission's proposal in a positive light. However, following on from what I have just said, we are putting forward a number of amendments with a view to strengthening the international role of Community research. These relate to five paragraphs.
Our first aim is to include our ongoing concerns to combat sex discrimination, and to enable women to achieve the equal status they demand.
Secondly, we want to present a unitary image of European science as a whole.
Thirdly, we hope to begin creating the necessary infrastructure for the useful application of our science, which would result in it becoming a point of reference.
Fourthly, we aim to be sensitive to the social needs of many third countries, and to what they lack.
Our fifth aim is to ensure a greater role for the European Parliament in this area, in accordance with the provisions of the Treaty of Amsterdam.
The first paragraph concerns providing equal opportunities for both sexes with regard both to objectives and also to methodology and specific measures.
The second paragraph - the unitary image of European science - suggests a simple initiative: publishing a European scientific journal along the lines of Science or Nature , so as to reflect the depth and importance of our scientific research at world level.
The third paragraph relates to the creation of a Europe-wide scientific information infrastructure, in other words, a European centre for scientific information. This would make available to scientists in Europe and in the rest of the world all existing scientific output in the form of articles, books, reports and so on. Information would be properly indexed, analysed and updated. It would therefore no longer be necessary to depend entirely on American early warning systems and databases, which currently dominate the field.
The fourth paragraph, concerning sensitivity to the needs of third countries, covers a range of approaches. The first concerns special treatment for third countries. What has been done in the Mediterranean area should be extended to the rest of the world, so that these countries benefit from proper treatment, as is proposed for Latin America and certain other regions. The second approach relates to maintaining, and if appropriate, increasing, the number of such links and the exchange of information involved. A third approach refers - as we often do, although it is high time we got to grips with these issues - to sensitivity concerning the economic, health, democratic, agricultural and industrial problems in those countries. Suggestions here range from environmental measures to the study of the risks involved in the registration of genetic patents.
The fourth approach is of mutual interest and relates to shared property rights over discoveries and patents obtained through joint economic input.
As for the fifth approach, it concerns the elimination of unnecessary bureaucratic and technical obstacles, to allow a better exchange of information and stronger links with the countries working alongside us.
Finally, the fifth paragraph refers to the role of the European Parliament, as the representative of the will of the European people. Parliament needs to be informed in good time so that it can intervene as appropriate. We believe that, together, these measures will ensure that European interests are adequately protected.
Mr President, there are two different programmes involved here, and I should like to begin by talking about my own report on SMEs and innovation. Small and medium-sized businesses deserve to be given a prominent place in European Union policy because, even apart from the employment considerations, they have enormous economic importance at European level. Of the 17 million firms in Europe, a good 99 % are small and medium-sized businesses accounting for more than 70 % of Europe's jobs, 50 % of its investment and 60 % of its wealth. SMEs are thus the most important economic factor in Europe.
Most businesses are extremely small. Almost 15 million firms have nine workers or less and just over one million firms employ between 10 and 99 people. SMEs are also not a homogeneous group, which means that a different approach is needed for each target group. I am therefore pleased that in the framework programme too, the definition of SMEs is now restricted to firms employing up to 250 workers.
The competitiveness of these firms largely depends on their ability to innovate, which is why it is vital to promote innovative activities, facilitate the dissemination and exploitation of research results and support technology transfer. Action at European level is needed to supplement the initiatives taken by the Member States in order to help SMEs to globalise their activities and gain access to new technologies.
This specific programme must help to optimise the effort devoted to promoting innovation and encouraging SMEs to take part in the framework programme. It is merely a coordinating instrument designed to support the thematic programmes, and therefore has a small budget of ECU 363 million. I take the view that all the projects should be carried out in their natural environment, in other words within the thematic programmes, and I am therefore delighted that Parliament and the Council have supported my proposal to earmark at least 10 % of the research budget in each thematic programme for projects involving SMEs.
Secondly, ideas and new technologies need to be disseminated as effectively as possible, and a great deal of attention must therefore be given to innovation in the thematic programmes. What can be done to encourage the dissemination of R&D results and their transformation into new and better products, processes and services? When projects are started up, appropriate output indicators must be decided upon and developed, such as publication of results and patents, since these are the only way to quantify and legitimise the effect of European research investment.
At the same time, I would stress the importance here of disseminating knowledge. We need to have a sound infrastructure so that knowledge can be used throughout Europe and the wheel does not have to be constantly reinvented in all 15 Member States.
There are still far too many untapped opportunities. This was true four years ago and it is still sadly the case today. For example, small firms lack information about new ideas developed by universities and research institutes, the possibilities for technology transfer and, as I said earlier, access to assistance programmes.
When I entered the European Parliament four years ago, in the first report I wrote I stressed the importance of disseminating information for SMEs. If Europe is to be able to face up to competition from the major powers - the United States, Japan and China - the 15 Member States must work together, particularly in the field of research and technological development, and the framework programme provides an excellent instrument for this.
My third point is that people still tend to think that if there is enough research, the commercial applications will develop themselves. The opposite is true. A new product may be produced, but there is no money to develop it further. Banks and venture capitalists often dare not finance high-tech projects if they fall outside their area of expertise. The have too little in-house knowledge to be able to calculate the technological and financial risks involved in developing these new products.
This was why the technology rating institute was set up in the Netherlands in 1995 to try to make it easier to fund promising technological innovations in SMEs. It is Europe's job to disseminate knowledge about such successful initiatives, and this is what is going to happen over the next few years through the ENTAS system - the European new technologies appraisal system - that is to be set up by the ING and other European banks and the Frauenhofer institute in Germany. National networks of knowledge centres must learn from each other, set a good example to each other and contribute to cluster formation in Europe. This should generate a great deal of innovation and costs relatively little to do.
My final point is that a shortage of manpower is a typical feature of SMEs. To make the procedures and conditions for taking part in the framework programme clear for SMEs, all the thematic programmes must define and apply specific measures for SMEs such as exploratory awards, feasibility studies and CRAFT in the same way. They must also be accessible via a single central contact point in the Commission. However, the first signs are already there that the Commission is going about this in the wrong way. For example, the proposed work programme for the ICT programme makes no reference to CRAFT. I would therefore like to ask Commissioner Cresson how she intends to coordinate the various DGs involved in the implementation of the framework programme, particularly with regard to the measures for SMEs? I would like to have an answer on this fairly soon.
I should like now to move on to my second task, which is to deliver the opinion of the Committee on External Economic Relations on a number of specific programmes under the fifth framework programme. On behalf of the REX Committee, therefore, I should like to congratulate the four rapporteurs, Messrs Tannert, Malerba and Argyros and Mrs Estevan Bola. Europe has a very solid tradition when it comes to research and the application of science and technology. The strategic aim of the programme before us is to establish a link between research capacity and production capacity primarily in order to promote technology exports, thereby bringing more jobs and greater prosperity to Europe. The added value and the fundamental role of the European Union in the field of research is consequently to promote cooperation between Europe's research partners. By going beyond frontiers and making use of each other's knowledge, European companies both large and small will be better equipped to face the international competition. But partnership does not come to a halt at the boundaries of the European Union. Europe is currently witnessing a globalisation of the world economy and its hitherto disparate markets. Less than two weeks ago, I spent five days in the Bay area of San Francisco and saw for myself how new small businesses, or 'start-ups' as they are known, are sprouting like mushrooms in the biotechnology sector. New activity means new jobs, which Europe so desperately needs. Cooperation with the United States in this field could also encourage the European biotechnology industry, and the same applies for the information and communications technology sector.
Up to now, the European Union and the framework programme have concentrated on cooperation within Europe, but in the future, global cooperation, which already characterises the high-tech sector, will become increasingly important. The Committee on External Economic Relations was therefore delighted with the agreement signed a year ago between the European Union and the United States on scientific and technological cooperation. There have always been close links between the United States and the European Union. Our bilateral economic relations generate the largest trade flows in the world. The European Union and the USA are each other's main investors, and the quality of this relationship has a major effect on world trade. More intensive scientific cooperation is therefore justified and could lead to a better understanding of each other's views and the settlement of trade disputes with the United States such as in the field of biotechnology, Internet security, encryption, privacy and data protection. These disputes arise from our differing views on the human and environmental consequences of these new technologies, and differences in consumer behaviour within the Union and in the USA. If we are to prevent a constant stream of trade conflicts in these areas and develop universally acceptable legislation, cooperation with third countries and in particular with the United States within the framework programme is an absolute necessity.
Mr President, the question of what holds together the innermost part of the world is not a very original one as it is very old. It is however more relevant than ever, because of course our social development is moulded by many different factors, together making up what we call the European development model. To that extent, it is crucially important with respect to our future development for us to ask at this point what really holds our society together in the innermost part, and then to tie that in to research activities in all sectors. That is why I very much welcome the fact that we have here a specific programme that supports the mobility of researchers and focuses on socio-economic research, particularly with regard to the innermost part of our society.
This delicate plant was produced by Parliament and began to bloom in the fourth framework research programme. There were many problems and excesses, the strategic direction could have been better, but in the last few years it has improved considerably and the last call, the third one, was excellent. At this point I would also like to praise Director Mitsos from the Commission, who really handled it well. Praising the Commission is something we ought to do once in a while these days!
Nonetheless, I have taken the liberty of proposing improvements on seven points. Firstly, in the provisional allocation of funds, it is foreseen that only 10 % is to be made available for socio-economic research. I think that in our provisional allocation we could easily fix the figure a little higher, as the areas of responsibility have increased somewhat within the framework of the conciliation procedure under the fifth framework research programme. I would therefore suggest a provisional figure of 15 %.
Secondly, I think it is important for us to know about the mobility and research content of the programme. Transparency must be ensured, in particular by using the Internet, with regard to the participating institutions and the themes.
Thirdly, I think it important that socio-economic research is not just carried out as a sideline, but is connected horizontally to the other research areas. That is why there are some proposals - Amendment No 37 in particular - for greater coordination of this research with other research areas.
Fourthly, I would like to mention some small improvements with relation to content. These involve structural changes, particularly as regards the ageing of our society, the effects of structural changes on employment and people's mentalities in our society, and the forms of participation. In many areas it turns out that participation is no longer taking place in traditional policy areas, but more in non-governmental organisations, citizens' initiatives and so on. These aspects should also be reflected in the content.
Fifthly, of course, the networking of researchers is also important. I do not want to take up the cudgels for social science research, but I sometimes have the feeling that European cooperation has not yet developed very far in the area and a little help could still be given to establishing a European research network. This is also important of course when it comes to making applications. The creation of a network ought therefore to be supported.
My sixth point concerns support for equality of opportunity, also where participation in this research programme is concerned. It cannot be acceptable for instance that time spent bringing up children is not taken into account when the Marie Curie fellowships are awarded. That point has to be clarified, as indeed does overall support for equality of opportunity. Last week I attended a symposium where there were 150 participants, and only two of them were women. There is obviously room for improvement here.
My seventh and final point is that we also have to promote the results. It is of no help at all to have good studies if they are lying in a drawer. In the area of the social sciences especially, this often happens. The results should be promoted on the Internet, for example, but should also be transferred directly to the users, the politicians, in this Parliament, in the national Parliaments, and presented on the ground, in order to make them useful in the social process.
Mr President, I am presenting two reports, both under my name and both about the JRC. The first is the fifth framework report and the other is the Euratom nuclear report on the work of the JRC. The JRC is the living embodiment of what European added value means. It is something that should be very much better known by the Members of this House and by the general public. That is true of all the research programmes but in particular of the Joint Research Centre where scientists from all over the European Union come together to work on problems which are relevant to its citizens.
Like the European Union itself, the JRC's role has changed and its emphasis has changed. It started off with a very largely nuclear emphasis and did valuable research in the nuclear field. That emphasis is now lessening and the new mission of the JRC as it takes us into the 21st century is being highlighted more and more. Mr Allgeier, the Director of the JRC, and Mrs Cresson, the Commissioner, have between them shown very great clarity of thinking in defining the role of the JRC so that everyone is clear about its task. Its task principally is to be a tool for policy makers in the European Union and for those carrying out implementing programmes in a variety of areas.
For example we need the 'technology foresite' work which is done in Seville where they look at forthcoming technologies. We need the testing and standards work that is done in Ispra and elsewhere. Recently, for example, they tested the methods used in every Member State to monitor air pollution and they found great discrepancies in these tests. That was a very valuable piece of work.
Alongside the clarity of purpose we need some reform and some restructuring and that is being done very efficiently. The JRC possesses facilities which no one Member State could possibly afford to build and there ought to be better use of some of those facilities. As the European Parliament has a duty to monitor what is going on in the research establishments, we would like observer status. We would like two observers on the board of the JRC. If for technical or legal reasons that is not possible we would like an exploration of other ways in which we could carry out that task.
Given the size of the Ispra site and the complications of maintaining such a site, some renegotiation has to go on with the Italian authorities and I hope that is in progress. In this, as in every other programme, we need to emphasize that the equal opportunities policy of the European Union is not just a pretty phrase. It means that this must be implemented. Here I would pay tribute to Mrs Cresson, a woman Commissioner for science who has grasped that if we are to have an equal opportunities programme, there must be research, in her words, 'by women, for women and about women. She has set up a special unit at DG XII, and should be congratulated and supported.
I move on to the Euratom part of the JRC. In view of the reduced budget, a sensible decision has been made to cut the fusion research in the JRC and a higher emphasis will be put on nuclear materials and safeguards control. The FARO facility is very important: this is a way of studying real accidents.
My Amendment No 20 highlights the fact that it is not the job of a research programme to pay for the decommissioning of nuclear facilities. There must be urgent discussions with the budget authorities and the Committee on Budgets about how the ECU 100m needed for the full decommissioning at Ispra and elsewhere can be paid for without impinging upon the research programme; this would be wholly inappropriate.
I would like us to look at the suggestions of Professor Rubbia, amongst others, on on-site separation and transmutation of nuclear waste. If we do not find a solution to the problem of nuclear waste, the public will lose heart at any suggestion of the use of nuclear power. This may be a promising way forward.
I should like to say now - pre-empting a little but my time is in one block - why I have tabled an amendment to Mrs Matikainen-Kallström's report, on which I congratulate her, and I certainly agree with her suggestion that the title be changed to one which is more straightforward. My Amendment No 19 suggests that, in view of the amount which has to be cut in the fusion programme, the Commission should come up with a new plan and should bear the following points in mind when it looks at the international thermonuclear experimental reactor:
There is a sharp decrease in interest and ability to participate by the planned partners and, as far as I can see, a site is not available. The timescale is inappropriate for the fifth framework programme. We are not going to be doing that work within this timescale. There is certainly scope for a cost reduction.
The JET facility in Culham in the United Kingdom has very many achievements and is an important part of the fusion programme. My suggestion for a cut in the budget does not include the JET facility. Indeed, so long as Parliament is consulted, there is probably a case for its continuation after 1999. It has fixed costs.
However, I cannot believe - even though we want to study the socioeconomic aspects of nuclear fusion, and I am all in favour of them - that they cost ECU 920m, or anywhere near that amount. We need to continue our on-going research into the fusion programme and I do not suggest in any way that we should not. But I ask the Commission, if this amendment is adopted, to look again at the programme as it is drawn up and get something that is slightly more appropriate for the available budget.
Mr President, the need for energy will approximately double over the next fifty years. Most of the increase in demand will occur in the present developing countries, which will obtain their increased quantities of energy mainly through the use of fossil fuels that accelerate the greenhouse effect. To some extent we can influence the consumption of primary energy sources by means of energy saving measures, but these are only possible in industrialised countries, and even there their effect on total energy consumption is minor.
The increased use of renewables will be considerable, but will have insufficient effect as far as contamination of the environment is concerned. Knowing that the earth's resources of uranium and natural gas are finite, we could say there is no environmentally acceptable energy solution that exists at the present time, especially with regard to carbon dioxide emissions, which would meet the growing demand for energy and prevent the worsening of the greenhouse effect.
For several decades now we have been researching the theory of nuclear fusion, and fusion has actually been achieved in trial reactors. In trialing the commercial exploitation of fusion we have reached the point where it is necessary to create the next demonstration project. We now have the ITER research project which should get under way soon and which is jointly organised by the EU, Japan, the USA and Russia; its purpose is to produce the technology for the future commercial exploitation of a nuclear fusion power station. The barriers to the exploitation of nuclear fusion are at present technical, so mere theoretical research is no longer enough to ensure development.
For the time being the developing world will not be able to develop an energy source that commercially exploits fusion, so the programme will have to be undertaken by the industrialised countries. When we consider the timescale for exploiting fusion, which is estimated at approximately fifty years, it is clear that investment in the continuation of this work will be needed if the research currently being carried out is not to be discontinued, the Commission's proposed funding cut and the ITER project postponed. Current research being undertaken into nuclear fusion costs ECU 500 million per year, which is just 1 % of the total cost of the oil imported by the EU.
The production of energy from fusion does not produce fuel-derived radioactive waste. Research into fusion and its possible commercial exploitation will not involve elements that would encourage or facilitate the manufacture of nuclear weapons. We also have to remember that research into nuclear fusion has led to an abundance of innovations, such as in the field of materials technology, and we have thus been able to exploit the results of the research well before any production of commercial energy has commenced.
To stop the greenhouse effect from ultimately causing irreparable damage before the introduction of fusion energy, we must invest in the production of energy from sources other than fossil fuels. Making present nuclear power stations safe and more efficient will be vital if we wish to work to produce energy without harming the environment. The Commission's original proposal was to fund research for the modernisation of current nuclear power plants and the treatment of nuclear waste. I believe these will be areas of nuclear fission research which will be well suited to this programme.
Ladies and gentlemen, we are taking decisions on energy alternatives that will affect future generations. Now, by taking the right decisions, we can solve the problems of the production of energy for Europeans in the future. By voting in favour of research into fusion energy we can guarantee those future generations a life that does not rely on respirators.
Mr President, ladies and gentlemen, I shall now comment on the three horizontal programmes from the perspective of the Committee on External Economic Relations, in other words as regards the international role of research, innovation, SMEs and human potential. On the first topic - the international role of Community research - it is essential, in my opinion, that technological research in the European Union should be a match for research worldwide and should remain competitive; I would even say that the benchmark should be the international relevance of our research and discoveries. The fifth framework programme would be impoverished if this openness were not ensured. Nevertheless, we might ask ourselves under what conditions non-EU partner companies should be allowed to participate, and to what extent the money of Europe's citizens should be spent on partners not belonging to the Union. Special conventions will need to be drawn up, but our committee would see fit to lay down two vital criteria: firstly, research conducted in conjunction with external partners should be of benefit to the European Union, thereby improving its competence and its qualities; secondly, there should be a reciprocity criterion, meaning that if, for example, the partners - the American researchers - have access to a European research programme, the opposite must also be possible.
This, in my view, is a key point which the Commission as a whole, not just Mrs Cresson, must press in its international relations. I am thinking here of technologically advanced countries such as the United States, Japan and Canada. Whereas we have by now found ways of solving conflicts and competitive difficulties, for example in the commercial sector through the World Trade Organisation, the world of research is still a fairly closed, impermeable one in most countries.
As regards the emerging and developing countries, on the other hand, and above all nearby countries such as those applying for accession and the third countries of the Mediterranean, I should very much like to see research becoming a tool of cooperation. In these cases, however, additional financial instruments are needed to complement the RTD framework programme: I am of course thinking of the Agenda 2000 programmes and the MEDA programmes. In this context, technology transfer and the involvement of third countries will add to the merits of the framework programme.
Mr President, Commissioner, it has been a long road to the final decision on the European Community's fifth framework programme for research, technological development and demonstration. Today I can tell you that although there was an initial protest about this programme, the Committee on Fisheries can accept the result of the conciliation procedure despite a general disagreement on funding and possible deficiencies with regard to content. But I would like to explain to you why we shall be following its implementation very carefully.
In its opinion on the proposed fifth framework research programme, the Committee on Fisheries described the research needs of the fisheries and aquaculture sector. It noted that, in contrast to the fourth framework research programme, the proposal does not contain a programme solely devoted to fisheries. The design of the new framework programme means that fisheries interests will have to compete with other research interests in several programmes and key actions. That does not make things any easier for fisheries.
Moreover, a solution also needs to be found for the future funding of activities relating to fisheries, which have so far been defined as studies and kept outside the research programmes. These activities include the collection of basic data for stock assessments, which have so far been funded through the Structural Funds. The Committee on Fisheries stresses the need to avoid any risk of interruption in the funding of the very important activities concerned, and the need to extend support for such activities to the aquaculture sector.
We have heard that in accordance with Article 130i, the framework programme will be implemented through individual specific programmes, in turn consisting of key actions as they are known, or work programmes. The first specific programme, called 'Quality of life and management of living resources' thus covers many key actions of relevance for the fisheries and aquaculture sector. The most important of these is 'Sustainable agriculture, fisheries and forestry, including the integrated development of rural areas'. The priorities for research, technological development and demonstration in fisheries and aquaculture have been defined in such a way that most of the relevant research needs should be covered.
The key action 'Health, food and environmental factors' is absolutely relevant here, and the key action 'Control of infectious diseases' provides a natural framework for research on prevention and control of fish diseases within aquaculture, since it has now emerged that this key action will not be limited to human diseases. The key action 'The cell factory' could possibly also be of some interest to the aquaculture sector because of the genetical problems that may arise there. That is all I have to say on the first specific programme.
The second and third programmes are not very relevant for fisheries and aquaculture, so let me move directly on to the fourth thematic programme, 'Preserving the ecosystem'. This programme is of the greatest importance to fisheries and aquaculture, especially in the attempts at what is known as the conceptualizing an ecosystem approach to fisheries management, because understanding how environmental changes may affect the marine ecosystems upon which fisheries and aquaculture depend is extremely important. Up to now we have always complained that the current state of knowledge rarely permits forecasting of concrete effects on fish stocks or predictions of the consequences of a troubled ecosystem for the fishing industry. The other specific programmes predominantly concern amongst other things the need for international cooperation with third countries in the Mediterranean region, as well as Russia, the USA and Canada. It is a subject that we will be increasingly preoccupied with in the fisheries sector as we search for new resources.
The Committee on Fisheries has clearly defined the contents and affirmed their importance. We look forward to their realisation. We have heard about the growing demands that are being placed on the framework programme, and in view of these each penny of the amount had to be fought for. Of course this was tiring at times, but it was worth it. My thanks to all those who were involved. We are also very relieved that with the framework programme, an important part of employment policy that we have all been waiting for is to be implemented. In a modern Europe we ought never to neglect the field of research. It is often the true beginning of all things. Of course this also has to be reflected in our budget.
Mr President, I wish to focus on the section in the framework programme covered by Mr Argyros, which deals with competitive and sustainable growth. It is very gratifying to see that so many suggestions in the opinion from the Committee on Employment and Social Affairs have been incorporated into the report. Greater emphasis is now being placed on sustainable growth as a means of creating jobs and improving quality of life: in other words, a horizontal approach is being advocated. Equally, there is recognition that the programme will need to be monitored and, where necessary, adjusted. This will be necessary to keep pace not only with scientific and technological progress, but with economic and social developments too. I am convinced that societal considerations will increasingly dictate the future course of research.
What is more, politicians and decision-takers will be requiring advice on socio-economic and environmental issues. Research can contribute towards smoothing the way for social change and safeguarding ecological balance. I am disappointed that we failed to obtain budgetary resources for such work and I therefore call upon colleagues to support the Green Group's Amendment No 30.
Mr President, ladies and gentlemen, I will start with the report by Mr Tannert. In the fifth framework research programme, European research is supposed to be more in tune with the needs of society than ever, and more concerned with searching for solutions to its pressing problems. The biotechnology field potentially contains many answers, which we are seeing already in the medical, pharmaceutical and agricultural sectors, where work is being done worldwide. The European Union must intensify its efforts here considerably if it wishes to remain competitive.
But just as biotechnology answers questions, it also throws them up, especially in the field of gene technology. There is for example the safety of manufactured products that are genetically engineered, and there are also the highly sensitive ethical aspects. I would fully agree with the rapporteur that research on gene technology depends mainly on whether we can arrive at a social consensus on the issues associated with it. That is why objective information and a widely-conducted discussion in the field of ethics also have to be among the aims of this programme.
The Green Group in the European Parliament is calling once again for a moratorium on research involving foetal tissue and research on embryos in vitro before implantation until a full ethical evaluation has been undertaken. But for my group the moratorium on research is not a feasible option. It is an unrealistic demand because we can never have a conclusive ethical evaluation. It is always going to have to take place in parallel with the research.
It is crucial in embryo research that the provisions in national legislation are complied with, and that the common, basic ethical principles are taken into account. European research projects should be evaluated carefully from an ethical point of view before they are begun. But a complete moratorium would lead to a standstill, which is something we especially want to avoid with this programme.
Now let me turn briefly to the report by Mr Lange. By and large, the amendments can be supported and also have the approval of my group. I very much welcome the fact that this specific programme continues the efforts to promote the training of European researchers. It is hugely important for Europe's competitiveness that the quality of our researchers and scientists is continually reinforced. It is important to achieve a lively and effective cooperation between European researchers. As for socio-economic research, the Commission's aim that socio-economic aspects be identified as a key action in this horizontal programme is an idea that is very much to be welcomed. But in any case it has to be said that not everything that is scientifically interesting and feasible requires comprehensive European research funding. I think therefore that the chosen figure of 10 % of the funds from the specific programme for socio-economic research is sufficient. Thank you very much indeed to both of the rapporteurs.
Mr President, I should just like to make one point on the Estevan Bolea report and that is about renewable energies, specifically geothermal energy, better known in my part of the world as 'hot rocks technology'.
Many of our Member States have a very good record in this area. Europe has a good track record in that it has been successful with its research in the past. And yet this is not specifically mentioned in the Commission proposal. Perhaps it is included under the title 'Any Other Energies'. In my own mind that is not at all sufficient. Hence Amendment No 19 which specifically mentions geothermal energy.
I would remind the Commission that the United States is currently putting something like USD 100m into research into this particular area. They are looking for export markets. They are areas where we, as the European Union, will miss out if we do not make sure that we keep abreast of this technology. Will the Commission support geothermal technology? Will it please support Amendment No 19.
Mr President, I congratulate all the rapporteurs on the excellent reports they have produced. I can agree with almost all of them. I am pleased to see that the Tannert report clearly spells out that research into human cloning will not be permitted in the present framework programme. My personal belief is that human cloning in any form should not be tolerated under any circumstances.
The user-friendly information society programme presented by our colleague, Mr Malerba, is of great importance. Every single element of the four key action areas will have a major role for future progress and development, not least for the creation of jobs. In recent weeks the Taoiseach of Ireland, Mr Bertie Ahern, announced the decision to create a major digital park. In so doing he said: 'Linking cities and villages into this busy network will not only give new jobs to Ireland but will provide the one-stop media shop for local services in health, education, tourism, business development and all public services'.
Speaking on behalf of the Irish delegation in my group, it will come as no surprise to many that I have some difficulties with those reports dealing with research of one kind or another in the nuclear sector. The Sellafield lies, leaks and cover-ups saga has been consistently denounced by my Fianna Fáil delegation in this Parliament, right back to the early days of Windscale. We are totally opposed to the proposed new expansion of Sellafield. There is no justification - economic or otherwise - for the reprocessing of nuclear waste.
We will not support any programmes which would in effect contribute to a continuation of the lethal contamination from Sellafield. That money would be far better used for research into projects in non-nuclear renewable energies as set out in the programme, preserving the ecosystem, the subject of the Estevan Bolea report.
In conclusion, I have one comment on the overall fifth framework programme. I am convinced that the time has come for Europe to stop being perceived as a follower of American and Japanese research fashion and become, in a coherent and united approach, a world leader in the field. We can do it if we wish.
Mr President, I would like to emphasise three points in connection with the fifth framework programme for research and the special programmes attached to it. The first concerns the users of research. According to the Commission's proposal, the intention behind the fifth framework programme is greater interaction with users. It is very important that by the word 'users' the Commission does not just mean those engaged in business, but the real end-users of research, the people. Organisations that represent the people and democratically elected decision-makers must also be able to participate in the planning and monitoring of research.
Secondly, I would like to focus on the special attention paid to women in the research programmes. Mr Lange's report, now under discussion, pays commendable attention to the issue. We have to make sure that both sufficient resources are available for research into the status of women and the promotion of equality, and that women are represented in groups involved in the selection and appraisal of projects.
The third important issue concerns the opportunities for applicant countries to be included in the fifth framework programme. Negotiations with those countries, which are desirable for their participation in the programme, must be swiftly concluded, so that they may be included right from the start. In this connection I would also like to stress the importance of research into health and safety at work, which is also well worth investing in.
Finally I would like to state that I am in full agreement with what Mr Fitzsimmons said just now about nuclear research, which is that we should invest in renewable energy resources.
Mr President, the programme 'Preserving the ecosystem' would more correctly have been called 'Repairing the ecosystem', because with many of these programmes - and I need remind you only of the Structural Funds - we are continuing to destroy and rob the planet before we are even aware of all that it has to offer. This can be said about the forests and seas, and everything else too. Of course what makes me particularly angry is the funding which has been provided - ECU 2.125 billion for 130 priorities - which will not do justice to any of the priorities. This path will not lead us to renewable energy. We need anything but fusion, on which we have spent billions without seeing any results so far. What about energy efficiency? Obviously, with so little money we cannot make progress on that either. For the future of course it is important for us to find out what resources and valuable medical substances can be obtained from the sea before they are plundered. None of these things can be achieved with what we have here, and I deeply regret that. I also think it inappropriate for so much money to be going into computer science. As for the nuclear industry as a whole, I do not think it is at all right to continue to invest money in it, because it must itself take responsibility for the consequences in accordance with the principle that 'the polluter must pay', instead of always making the general public pay in its place.
Mr President, I cannot start my first speech in this Chamber without referring to my predecessor, Dr Alan Macartney, who I know was held in very high regard here both for his work in committees and in Parliament. There could be no more fitting tribute to Alan Macartney from the people back home than the very decisive result of the by-election which brought me, also a member of Scotland's party of independence, to this Parliament.
If one of our major purposes is to create the conditions that will encourage economic growth and improve employment opportunities, then small and medium-sized enterprises must and do play a substantial part. I was pleased to note that SMEs figure in these programmes and, in particular, that a proportion of the budget will indeed be available to be directed particularly towards projects from smaller enterprises.
As a former proprietor of a very small business myself, I am only too well aware of how difficult it can be to find the extra time, energy and finance required to pursue innovative projects. And as until recently I was also the leader of a local authority in Scotland - a very successful one too - I know from the experience of our economic development and European units that many of our smaller businesses have a wealth of talent and ideas which require more encouragement. I hope that there can be considerable flexibility in the decision-making processes and in the running of these programmes so that they can indeed be fully accessible to our small and medium-sized enterprises.
The Scots have a well deserved reputation for innovation and inventiveness. In my particular part of Scotland, the North-East, we have many businesses, enterprises and academic and research institutions working on projects and ideas that are very worthy of dissemination both throughout Europe and in the wider world. Dundee, for example, one of the two cities in my area, is well and truly becoming a centre of excellence in life sciences. Aberdeen is acknowledged as the energy capital of Europe. I know of much work being done to develop projects in a whole range of fields including telematics and renewable energy resources. Incidentally, I come here from a party which is non-nuclear in its outlook and I support the comments of our colleague a few minutes ago.
We have projects to maintain the high quality of our water supply systems, also referred to earlier in this debate. We in Scotland have much to offer by way of research and development. I hope that through participation in these programmes not only will Scottish projects, Scottish businesses and Scottish institutions benefit, but the ideas generated therein will benefit Europe and the world. I look forward very much to my participation here in this Chamber in promoting Scotland and indeed promoting European projects back home in Scotland.
Mr Hudghton, I did not interrupt you because I wanted to thank you and congratulate you on your first appearance in Parliament. I wish you all the best as an MEP, but would point out that here in Parliament we all keep to our allotted speaking time.
Mr President, in the context of this joint debate on research and technological development, I will be speaking on the report on the programme for innovation and participation of small and medium-sized enterprises. The decisive role of SMEs in employment and in our countries' territorial balance can never be over-emphasised. It is very much better to promote the maintenance and development of a coherent and close-knit fabric of businesses in the countryside rather than to invest vast sums in urban policy with very uncertain results.
That fabric has now been seriously damaged by recession and it is essential to rebuild it, in particular by encouraging the development of the industries of the future, which are currently creating most wealth, growth and employment. It is essential to be in a position to protect the intellectual property involved here, both at Community level and at third country level, because this is absolutely necessary if the costs inherent in research and development are to be amortised. And instead of salving our consciences by incorporating into this fifth framework programme for research an SME section which is poorly-funded and will therefore have little impact, it would surely have been better to start by carrying out an audit of the legal obstacles currently facing people starting up in business and of the brakes on the development of SMEs created by certain Community regulations themselves.
Our legal systems simply must be geared towards facilitating the development of SMEs, instead of hindering it, as is seen in particular in the case of some regulations which tend to strangle businesses at birth, the very time when they most need capital. It would have been useful to give some thought to the essential improvements that need to be made to company law with a view to adapting it to the rules of technological industry and risk capital, a vital instrument in facilitating access for SMEs to private finance for innovation.
A policy geared to making extensive free trade agreements without prior impact assessment and adopting artificially high standards for our small and medium-sized enterprises has undeniable negative effects. Mr President, I call for a pragmatic policy, not an ideological one, a policy that will really facilitate the development of these small and medium-sized firms. They are now the principal source of job creation in the European Union.
Mr President, research is the future, it is the breath of the human spirit. However, responsibility is called for! I am very glad that thermonuclear fusion is not under discussion in Mrs McNally's report. However nuclear fission safety, control of nuclear materials, the decommissioning of nuclear power stations and waste management are. We are going to have to decommission a great many nuclear power stations in the future, something that we should perhaps have done much earlier. Waste management is going to keep us busy for a very long time. Although we do not have a solution for nuclear waste yet and it will continue to be radioactive for centuries, indeed for millennia, we go on producing more every day! It is a grotesque, tragic and dramatic form of human irresponsibility. It is I think perhaps too late for us to carry out research in this area. I am grateful to Mrs Matikainen-Kallström for pointing out in her report that the routine generation of substantial quantities of radioactive materials may also constitute the biggest obstacle in the development of fusion. She refers to extremely important areas such as nuclear fission, operational safety, nuclear facilities, radiation protection and once again, waste management, which has been mentioned several times today.
I know that Mrs Matikainen-Kallström has taken a great deal of trouble over her report, but like many of the others who spoke before me, I regret the fact that there is no talk of any key action for renewable energies here. The waste must certainly be brought under control. You are responsible on behalf of the people in this respect. When one tries, as I do, to conduct politics in a Christian-Democrat spirit of responsibility then it is simply impossible - for me at least - to support a programme which admittedly offers us a great many advantages, but also leaves behind for those who will come after us problems that are presently regarded as insoluble. I would ask my colleagues to have some understanding for the way I am going to vote.
Mr President, referring to the report by Mr Argyros on the special programme for competitive and viable economic development, I would first of all like to note with satisfaction the rapporteur's effort to address issues concerned with ensuring transparency in the management of appropriations connected with the programme's activities, promoting the social dimension in the objectives served by the funds made available each year, extending the special actions to branches such as the textile industry, which is a very important industry in Europe and indeed a labour-intensive one, reserving a larger proportion of the budget for improvements in land and sea transport technologies and making research results available to small and medium-sized enterprises so that they can derive benefit from them.
However, I should like to point out that the worldwide economic crisis has highlighted the need for economic development which benefits society while fully respecting the environment. That, indeed, is what is meant by viable and sustainable development. But now, the word 'competitive' is being added. Is that coincidence? Surely not. That word establishes a framework wherein the main effort will be directed in an extremely one-sided manner towards intellectual, scientific and technological development in order to promote the interests and aspirations of large-scale multinational capital.
Competitiveness is ranked above all else, and the rights and acquisitions of working people, the environment and a balanced ecology are all placed in thrall to it. Development of any kind and environmental protection are conditional upon company profits. Experience, particularly recently, shows that any reference to competitive development is very worrying for working people and the general public. It is essential to grasp the point that technology is the product of scientific development and the human intellect, and that it must not be used in ways that pose a threat to nature, mankind and its needs.
Mr President, I shall begin with the Malerba report, on which I have tabled some amendments. Whilst I am very much in favour of a user-friendly information society, I still have some misgivings. There is a danger that the resources of the information society and the Internet will be exploited for purposes of electronic surveillance. It is incumbent upon us in this Parliament to distance ourselves from any attempt to use this programme to facilitate the development of such communication or surveillance technologies.
I also have a point on the Argyros report on competitive and sustainable growth. I have tabled an amendment on reducing the environmental impact of air traffic. Parliament is very vocal about developing better fuels for motor cars and cutting petrol use, yet we seem to overlook the fact that aeroplanes are also major guzzlers. Competitive ways must be found of producing fuels which will spare the environment and reduce consumption. This should be seen by industry as a positive challenge, rather than a negative threat.
Mr President, the fifth framework programme is primarily designed to promote the interests of a common research policy. Over time, the structure has become clearer and the subject areas more specific. Fragmentation into lots of small projects and the overlapping of different projects is to be avoided, and from this point of view the question has to be asked whether earmarking 10 % of the budget for SMEs will really promote scientific development.
The rapid assessment of applications is extremely important for research institutions and especially for businesses, and establishing clear criteria is also important in order to provide a degree of certainty. It also prevents lengthy discussions on contracts and bureaucratic procedures, both of which are seen as obstacles. Because of the rapid developments in science, it has to be possible to alter specific programmes half-way through.
The extremely rapid progress made in genetic technology, which could generate new resistances and harmful trends in nutrition, means that further biomedical research and ethical consideration is required. Scientific research is not seen as something free from value judgements, as is clear from the fact that human cloning has been excluded from the framework programme. We are delighted about this; a pause for thought about other genetic technologies is also needed, and full, unbiased information would be extremely welcome.
Sustainable development is an important basis for research, and energy and environmental protection must form an integral part of this. Cooperation between government, the private sector, industry and the services sector can set a good, encouraging example here, particularly for applied research. However, there must also be scope for fundamental research, which should be as independent and objective as possible.
As for the future of the nuclear fusion programme, we would point out that the knowledge we have acquired here must be kept for future generations, but in view of the fact that other sources of energy are now in full development, we no longer need to attach high priority to it. We support the idea of setting a maximum for nuclear research, which will certainly be advisable once we have a clearer and fuller picture of everything that is going on in the nuclear sector. It is extremely important to think about waste management and safety here.
Mr President, I wish to refer to Mr Malerba's report on the user-friendly information society, part of the broad fifth framework programme. I should like to put forward four observations on this report.
First, the total European Union investment - not just that allocated within the fifth framework programme, but overall investment in the field - together with the investment made by each of the 15 Member States individually falls far short of the investment in this sector by our main competitors, the United States and Japan. We have to realise that information science is at the cutting edge of technology and should therefore welcome this initiative and carry it through. Furthermore, as the resources available are limited, they must be distributed wisely. In this respect, I welcome the rapporteur's suggestion to concentrate resources on objectives 1 and 3, namely, systems and services for the citizen and new technologies, rather than on objective 2, which relates to electronic commerce. This requires improved regulations, and thus calls for legislative action rather than investment. I should also like to point out that the final chapter is ill-defined and therefore somewhat vague.
Our resources must be concentrated at the cutting edge, in those key sectors where investment will bear most fruit.
Finally, I should like to refer to two types of amendments, following on from what our colleague from the Green Group said. At this stage, it would be extremely dangerous to start a witch hunt concerning the promotion of investment in this important sector. Many problems are indeed emerging, relating to safeguarding the rights of the individual, the right to privacy, for instance. However, we should bear in mind that the Internet arose as a result of research undertaken by the military, and later developed into what it is today. Caution is therefore advisable. In addition, I should like to endorse the rapporteur's opinion on some of the amendments put forward by the Committee on Women's Rights, relating, for example, to the introduction of gender quotas. These do seem to go rather too far.
Mr President, I am already very disappointed with the manner in which the European Parliament's report deals with gene technology. On top of that, I find the talk of social ostracism that I hear, as opposed to the imposition of bans, very naïve. We were promised years ago that there were at last going to be standards, and after years of research programmes in this field it could be expected that the Commission would finally establish ethical standards instead of routinely insisting that this is what the research projects are supposed to be contributing to. It is becoming increasingly clear that they are merely waxing lyrical, and their real concern is with making unrestricted progress in this risky and ethically questionable research.
Returning to the subject of research involving foetal tissue for instance, even the federal chamber of doctors in Germany has spoken out in favour of a moratorium. But the Commission is obviously unable to admit that this type of research is dubious, both scientifically and from an ethical point of view, and that some limits must finally be laid down in the field. This applies to the softening agent in babies' toys. The Commission says that bans cannot be imposed because research is needed, and yet its research programme contains absolutely no attempts at research that could finally put this issue on the agenda, namely environmental medicine and all these other questions concerning for example chemical substances.
Mr President, the adoption of the fifth framework programme was a key moment for research in Europe, as we have all seen. Parliament managed to make its own voice and that of Europe's citizens heard, by introducing various themes which are crucial to the development and improvement of life and research in this Europe of ours.
As I have stated on several occasions in all the institutional forums, only through research and technological innovation can we get the better of the unemployment which is afflicting Europe. Conducting research means creating jobs for the future and improving the lifestyle of our children; efforts must therefore be made in Europe to improve the attainment and dissemination of research findings, and to facilitate access to them. Today's adoption of the specific programmes must be seized as a further opportunity for companies, researchers and all the citizens of Europe.
We naturally welcome a whole range of themes within the various programmes. Among these I would single out an extremely important one: the quality of life and management of biological resources. Europe has ample experience of research and applications in this field, and I would stress that - over and above all the ethical considerations - biotechnology and genetic engineering are having and will continue to have a crucial impact on the future of medicine and on our future well-being.
I would also stress, on behalf of the committee which I chair, that a good deal of important work has been done in recent years, both on the framework programme, on which agreement has been reached - albeit painstakingly - with the Council, and on the specific programmes where, as you know, several amendments have been put forward. In conclusion, I hope that the Council will take due note of Parliament's suggestions, not least when adopting these programmes to which codecision does not apply: it would be a serious mistake not to take account of the opinions of those, like ourselves, who represent the citizens of Europe.
Mr President, I should firstly like to congratulate my colleague Mrs Quisthoudt-Rowohl, the rapporteur, for all her very hard work in bringing the fifth framework programme to this point, including, I am pleased to say, paying a visit to Devon, my constituency, to hear about many research projects engaged in at Exeter University and Plymouth University. I welcome her interest.
I welcome the outcome of the conciliation procedure. There were many researchers out there who were anxious about future funding and the prospect of funding being cut off. We should emphasise very strongly the importance of the fifth framework programme for networking across national borders. The importance of this work cannot be overstated even though it represents a very small proportion of overall spending in Europe on research. I urge the Commission to pay more attention in future to providing consistent assessments of bids, to telling unsuccessful applicants why they did not succeed, and to make payments on time because delays cause great difficulties, particularly for small businesses.
I welcome the emphasis on SMEs participation. We should remember that they face particular difficulties in participating in these transnational large projects. I welcome Mrs McNally's support for the work of JET at Culham. That should reassure the staff who work there and who were anxious about their future employment prospects. Above all, I wish to emphasise the benefit of the fifth framework programme as a catalyst for progress, innovation, competitiveness, quality of life and employment in Europe.
Mr President, ladies and gentlemen, I would first like to thank the nine rapporteurs very much and congratulate them on the quality of their work.
I want to extend those thanks to all the members of the Committee on Research, Technological Development and Energy, and to its chairman, Mr Scapagnini, as well as to the chairs of the different committees involved in the debate on the various specific programmes within the fifth framework programme for research.
Examining all the proposals from the Commission was a vast and complex task. It was all the more difficult because it had to be completed within tight deadlines, in parallel with the discussion of the fifth framework programme within the Conciliation Committee.
The European Parliament has fulfilled its mission flawlessly, producing reports containing a range of pertinent and constructive suggestions.
Rather than go into detail on the very large number of amendments tabled, I will summarise the Commission's position on some important points. However, a detailed position paper is available from the sessional services.
Broadly, the Commission accepts many of the proposed amendments in terms of content and spirit, if not in their precise formulation. The Commission agrees with several of the 'horizontal' amendments, which apply to all the programmes or express Parliament's position on general points in the words of different rapporteurs. These amendments reflect the agreement reached on the fifth framework programme within the Conciliation Committee, and relate, firstly, to equal opportunities and the participation of women in the implementation of the research programmes. I personally attach great importance to this point. On my initiative, the Commission will soon be presenting a communication on this subject, which will describe specific measures to be taken to promote equal opportunities and the participation of women, following up the symposium I organised last year on 'Women and Science'.
They also cover the participation of small and medium-sized companies. As agreed in the Conciliation Committee, 10 % of the resources for the four thematic programmes will be earmarked for SMEs to resolve the technological problems they have to confront. I would add, to respond to what has just been said, that a 'one-stop shop' will be established to facilitate access of SMEs to the programme. Incidentally, the number of SMEs which benefit from the research programmes has increased by 30 % over the last four years.
Finally, they refer to information for the European Parliament, which will be given greater powers to monitor in detail the implementation of the programmes, including, of course, the Joint Research Centre. The Commission would like to fix a date with Parliament, within the next three months, to report on how the first stages of implementing the programmes have gone.
I would now like to comment on the nine reports. I cannot cover everything, but I want to highlight the following points. In his report on the 'Quality of life and management of living resources' programme, Mr Tannert rightly stresses the importance of attention to ethical issues. In the particular case of research involving human embryos, the Commission shares Parliament's reservations. These problems are complex. Knowledge and technology are advancing rapidly and account must be taken of the interests of couples and the infirm, but of course there are boundaries which cannot be crossed.
The Commission is pleased to note the support given to the 'User-friendly information society' programme in Mr Malerba's very detailed report. In line with Parliament's wishes, it will propose a new distribution of the budget for this programme benefiting key actions, services to the citizens and essential technologies and infrastructures.
A little later Mr Malerba also spoke on the problem of international relations as regards research. It goes without saying that cooperation will be reciprocal.
As regards interconnection of high-speed research networks, the Commission thinks this could perhaps benefit from a financial contribution from programmes other than the information society programme. However, this contribution would only relate to uses specifically linked to the fields covered by these programmes. The Commission will evaluate and analyse these needs to determine the best means of meeting them.
Among the amendments tabled by Mr Argyros to the proposal for the 'Competitive and sustainable growth' programme, the Commission is particularly interested in those which accentuate the sustainability dimension in all planned research. This greater stress is particularly apt. The actual principle of the programme is to develop technologies that are competitive and also respect the environment. In fact I would say the environmental aspects make them that much more competitive.
Mrs Estevan Bolea's report on the programme on 'Preserving the ecosystem' is a very precise analysis of energy and environment needs and the actions planned in that field. While continuing to emphasise the close links between issues arising in these two fields, the Commission takes note of the fact that Parliament and the Council support the idea of implementing two separate sub-programmes.
The Commission also recognises the importance to be attached to renewable energy. I would remind you that it was at its initiative that the European Union set itself a target for raising the share of renewable energy from 6 % to 12 % by the year 2000. However, we do not think it is either possible or necessary to fix a quantitative resource threshold for research in this field. Some of the technologies involved combine the exploitation of classic energies and renewable energies, and account must be taken of the absorption capacities of the fabric of European research and industry.
We are delighted with Mr Marset Campos's support for the programme on 'Confirming the international role of Community research'. Like him, we think the actions in this programme should be structured according to the individual economic and social needs of the various regions of the world. But we do not think explicit links need to be established at legislative level between the various actions and excessively precise country categories.
The amendments tabled by Mrs Plooij-van Gorsel to the programme on 'Promotion of innovation and encouragement of participation of SMEs' contribute a number of useful details, notably in the definition of new approaches to be implemented. So the Commission will adopt them. Special attention to SMEs is also covered by one of the general amendments, which the Commission accepts, on extending the agreement reached in the Conciliation Committee. I can assure Mrs Plooij-van Gorsel that the specific measures for SMEs will be included and applied in all the thematic proposals in a harmonised and effective way.
The same applies to the equal opportunities issue raised by Mr Lange in his report on the programme on 'Improving the human research potential and the socio-economic knowledge base'. Like the rapporteur, the Commission attaches great importance to the socio-economic aspects of research, especially to the contribution made by such work to the definition and implementation of public policy. It therefore accepts the amendments aimed at strengthening this dimension, as well as the coordination of activities pursued in this field right across the framework programme.
Mrs McNally has carefully analysed the two proposals on the programme of activities for the Joint Research Centre in the non-nuclear and nuclear fields. The limited number of amendments bears witness to the level of agreement between Parliament and the Commission on the nature and content of the Joint Research Centre's mission to serve Union policies and Union citizens. These two specific programmes authorise a redeployment of the scope of the JCR into fields such as environment or consumer protection and a refocusing of its nuclear activities in the domains of security and safety. This reorientation has also meant that the issue of the nuclear legacy of past JCR activities has been clearly stated, and has underlined how essential it is to dismantle obsolete installations and process nuclear waste.
As Mrs Matikainen-Kallström illustrates clearly in her in-depth report on the programme on 'Preserving the ecosystem' (Euratom), the position as regards research on thermonuclear fusion has evolved over the last few years. This is also mentioned by Mrs McNally. The medium and long term prospects have changed. We can now exercise a certain flexibility in the management of the key action on nuclear fusion, without undermining in any way the scientific work carried out in this field. So, with a view to optimum use of Community funds, and taking fully into account the degree of urgency involved, the Commission proposes revising the distribution of Euratom programme resources, allocating ECU 955 million to indirect actions, including ECU 768 million for fusion, and ECU 305 million to the JCR, including ECU 24 million for the vital tasks of dismantling obsolete nuclear plant and waste management. On the latter point, the Commission is working on a medium and long term action plan to resolve these hangovers from the past. This approach requires everyone in the Community institutions to shoulder shared responsibilities, and I hope I can count on the support of the European Parliament.
I would like to conclude with a few comments on the procedure followed. As I have said, we are facing very tight deadlines. Anxious to avoid the risk of delaying the launch of the fifth framework programme, the Commission decided to present to the Council authorities the parliamentary amendments it envisaged adopting in whole or in part, and to negotiate in advance their incorporation into the final text once these amendments have been voted through by Parliament. It was able to do so thanks to the spirit of collaboration and openness demonstrated by Parliament, and I want to thank you sincerely.
With the fifth framework programme, which will be launched at the same time as the euro, I was determined to make European research serve the Union's great aims, beginning with competitiveness and employment, as well as the expectations and needs of our fellow citizens. And to answer a question asked earlier, as well as researchers and industrialists there will also be users in the advisory groups, who will be able to give us their assessment of the programmes.
From the start the European Parliament has been fully associated with this enterprise and it has been able to make its mark. In their structure, content and conditions of implementation, the specific programmes will bear the stamp of this Parliament. Parliament can take full credit for the impact these programmes will have on the European economy and European society. I am delighted with this and I thank you most sincerely for your invaluable contribution.
The debate is closed.
The vote will take place tomorrow at 12 noon.
(The sitting was closed at 8.50 p.m.)